Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

By and Among

ATLAS PIPELINE MID-CONTINENT LLC,

ATLAS PIPELINE PARTNERS, L.P.,

SPECTRA ENERGY PARTNERS OLP, LP,

AND

SPECTRA ENERGY PARTNERS, LP

dated as of April 7, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I   

DEFINITIONS; CERTAIN INTERPRETIVE MATTERS

   2

1.1

   Definitions    2

1.2

   Certain Interpretive Matters    13

1.3

   Disclosure Schedules    13 ARTICLE II   

PURCHASE AND SALE OF EQUITY INTERESTS; CLOSING

   13

2.1

   Purchase and Sale of Equity Interests    13

2.2

   Closing    14

2.3

   Pre-Closing Distributions    15

2.4

   Working Capital Adjustments    15

2.5

   Proceedings    17

2.6

   Purchase Price Allocation    17

2.7

   Escrow; Liquidated Damages    18 ARTICLE III   

REPRESENTATIONS AND WARRANTIES OF SELLER

   19

3.1

   Organization and Qualification    19

3.2

   Capitalization    20

3.3

   Corporate Records    21

3.4

   Authority    21

3.5

   No Conflicts    22

3.6

   Compliance with Law    22

3.7

   Financial Statements    23

3.8

   No Undisclosed Liabilities; No Adverse Changes    23

3.9

   Litigation    24

3.10

   Title to Assets; Pipeline Matters    24

3.11

   Intellectual Property    25

3.12

   Material Contracts    25

3.13

   Environmental Laws    25

3.14

   Taxes    26

3.15

   No FERC Proceedings    27

3.16

   Seller Security    27

3.17

   Brokerage Agreements    27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

3.18

   Insurance    27

3.19

   Accounts Receivable    27

3.20

   Throughput Data and Imbalances    28

3.21

   Officers, Directors, Employees and Employee Plans    28

3.22

   Bank Accounts    30

3.23

   Transactions with Affiliates    30

3.24

   Change of Control Agreements    31

3.25

   Data Room    31

3.26

   Disclaimers    31 ARTICLE IV   

REPRESENTATIONS AND WARRANTIES OF BUYER

   32

4.1

   Organization and Qualification    32

4.2

   Authority    32

4.3

   No Conflicts    33

4.4

   Litigation    33

4.5

   Brokerage Agreements    33

4.6

   Investment Intent    33

4.7

   Availability of Funds    34

4.8

   Independent Investigation; Representations    34 ARTICLE V   

CERTAIN COVENANTS AND AGREEMENTS

   34

5.1

   Conduct of Business prior to the Closing Date    34

5.2

   Efforts to Consummate; Rights under Prior Agreements    36

5.3

   Transfer of Assets, Permits and Licenses    37

5.4

   HSR Act    38

5.5

   Liability for Transfer Taxes    38

5.6

   Notice of Certain Events    39

5.7

   Supplements to Schedules    39

5.8

   Access    39

5.9

   Supplying of Financial Statements and Regulatory Filings    41

5.10

   Tax Matters    41

5.11

   Release of Seller’s Security    43

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

5.12

   Marks    43

5.13

   Books and Records    44

5.14

   Confidentiality and Use of Information    44

5.15

   No Solicitation of Transactions    45

5.16

   Notifications and Business Permits    45

5.17

   Employee Matters    45

5.18

   Non-Competition; Non-Solicitation    48

5.19

   Claims Made Tail Policy    48

5.20

   NES    49

5.21

   Cancellation of Intercompany Payables    49

5.22

   Delivery of Data Room Documents    49 ARTICLE VI   

CONDITIONS TO CLOSING

   49

6.1

   Conditions of Buyer to Closing    49

6.2

   Conditions of Seller to Closing    50 ARTICLE VII   

SURVIVAL AND INDEMNIFICATION

   51

7.1

   Survival of Representations and Warranties    51

7.2

   Survival of Covenants and Agreements    51

7.3

   Indemnification of Buyer Indemnified Parties    51

7.4

   Indemnification of Seller Indemnified Parties    52

7.5

   Procedures    52

7.6

   Exclusive Remedy and Release    54 ARTICLE VIII   

MISCELLANEOUS

   55

8.1

   Termination of Agreement    55

8.2

   Effect of Termination    56

8.3

   No Third Party Beneficiaries    56

8.4

   Expenses    56

8.5

   Notices    56

8.6

   Headings    57

8.7

   Entire Agreement    57

8.8

   Waiver    57

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         

Page

8.9

   Amendment    57

8.10

   Public Statements    57

8.11

   Assignment    57

8.12

   Independent Covenants    58

8.13

   Governing Law    58

8.14

   Jurisdiction; Venue    58

8.15

   Counterparts    58

8.16

   Limitation of Liability    58

8.17

   Specific Enforcement    58

8.18

   Further Assurances    59

8.19

   Parent Guaranty    59

 

iv



--------------------------------------------------------------------------------

Exhibits    Exhibit A    Form of Escrow Agreement Exhibit B    Form of
Assignment Exhibit C    Form of Transition Services Agreement Schedules   
Schedule 1.1(A)    Change of Control Agreements Schedule 1.1(B)    Excluded
Assets Schedule 1.1(C)    Seller Knowledge Parties Schedule 1.1(D)    Buyer
Knowledge Parties Schedule 1.1(E)    Material Adverse Effect Schedule 1.1(F)   
Permitted Liens Schedule 3.5    No Conflicts Schedule 3.6(a)    Exceptions to
Legal Compliance Schedule 3.6(b)    Approvals and Consents Schedule 3.7(a)   
Financial Statements Schedule 3.7(b)    Financial Statement Exceptions Schedule
3.8(a)    Liabilities Schedule 3.8(b)    Adverse Changes Schedule 3.8(c)    No
Other Business Schedule 3.9    Litigation Schedule 3.10(a)    Material
Properties Schedule 3.10(a)(1)    Owned Real Property and Easements Schedule
3.10(a)(2)    Personal Property Schedule 3.10(b)    Pipeline System Map Schedule
3.11    Intellectual Property Schedule 3.12    Material Contracts Schedule 3.13
   Environmental Law – Violations, Investigations and Orders Schedule 3.14   
Tax Exceptions Schedule 3.15    FERC Proceedings Schedule 3.16    Seller’s
Security Schedule 3.18    Seller Insurance Schedule 3.20(a)    Historical
Throughput Data Schedule 3.20(b)    Wellhead Imbalances Schedule 3.21(a)   
Benefit Plans Schedule 3.21(e)    Officers Schedule 3.21(f)    Subject Employees
Schedule 3.21(h)    Individual Employment Agreements Schedule 3.22    Bank
Accounts Schedule 3.23    Transactions with Affiliates Schedule 3.24    Form of
Change of Control Agreements Schedule 3.25    Data Room Schedule 5.1    Approved
Actions



--------------------------------------------------------------------------------

Schedule 5.1(g)    Approved Capital Expenditures Schedule 5.1(h)    Approved
Settlements Schedule 5.3(b)    FCC Licenses Schedule 5.11    Seller’s Security
Buyer must Replace



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of this
7th day of April, 2009, by and among Atlas Pipeline Mid-Continent LLC, a
Delaware limited liability company (“Seller”), and Spectra Energy Partners OLP,
LP, a Delaware limited partnership (“Buyer”), and, solely for the purposes of
Section 8.19, Atlas Pipeline Partners, L.P., a Delaware limited partnership
(“Seller Parent”), and, solely for the purposes of Section 8.19, Spectra Energy
Partners, LP, a Delaware limited partnership (“Buyer Parent”).

RECITALS:

WHEREAS, Seller owns, beneficially and of record, (i) all of the issued and
outstanding membership interests of Atlas Arkansas Pipeline LLC, an Oklahoma
limited liability company (“AAP”), and (ii) all of the issued and outstanding
membership interests of Mid-Continent Arkansas Pipeline, LLC, an Arkansas
limited liability company (“MAP,” and together with AAP, the “NOARK Holding
Companies”);

WHEREAS, AAP owns, beneficially and of record, a 74% general partnership
interest and a 1% limited partnership interest in NOARK Pipeline System, Limited
Partnership, an Arkansas limited partnership (“NOARK”), and MAP owns,
beneficially and of record, a 25% general partnership interest in NOARK;

WHEREAS, NOARK owns, beneficially and of record, (i) all of the issued and
outstanding membership interests in Ozark Gas Transmission, L.L.C., an Oklahoma
limited liability company (“OGT”), and (ii) all of the issued and outstanding
membership interests of Ozark Gas Gathering, L.L.C., an Oklahoma limited
liability company (“OGG” and, together with OGT and NOARK, the “Ozark Gas
Companies”);

WHEREAS, NOARK owns, beneficially and of record, all of the issued and
outstanding membership interests in NOARK Energy Services, LLC, an Oklahoma
limited liability company (“NES”);

WHEREAS, the Ozark Gas Companies own and operate (i) a FERC-regulated interstate
natural gas transmission pipeline system, which consists of a 565-mile
interstate natural gas pipeline extending from southeast Oklahoma through
Arkansas to southeast Missouri, for the provision of interstate natural gas
transportation services, and (ii) a 365-mile natural gas gathering system
located in eastern Oklahoma and western Arkansas that is not subject to FERC
regulation, for the provision of natural gas gathering services, as well as
associated equipment and systems (collectively, the “Business”); and

WHEREAS, Buyer desires to acquire the Business by purchasing from Seller all of
the issued and outstanding membership interests of the NOARK Holding Companies
(the “Equity Interests”), and Seller desires to sell and deliver to Buyer all of
the Equity Interests, on the terms and subject to the conditions set forth in
this Agreement.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained in this Agreement as well as
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties to this Agreement hereby agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN INTERPRETIVE MATTERS

1.1 Definitions. In addition to the terms defined elsewhere herein, the
following terms have the following respective meanings when used herein with
initial capital letters:

“AAP” has the meaning set for in the Recitals to this Agreement.

“Accountant” has the meaning set forth in Section 2.4(e)(i).

“Acquisition Proposal” shall mean any proposal or offer by a third party for
(i) any merger, consolidation, share exchange, business combination or other
similar transaction or series of transactions (whether related or unrelated) in
which any issued and outstanding membership interest of any of the members of
the NOARK Group, either directly or indirectly, or all or a material portion of
the assets of any of the members of the NOARK Group would be acquired by any
third party, (ii) any sale, lease, exchange, mortgage, pledge, transfer or other
disposition of the assets of any of the members of the NOARK Group, in a single
transaction or series of transactions (whether related or unrelated) other than
in the ordinary course of business, or (iii) any public announcement of a
proposal, plan or intention to do any of the foregoing or any agreement to
engage in any of the foregoing; provided, however, that none of the following
shall be deemed to be an “Acquisition Proposal”: (x) any merger, consolidation,
share exchange, business combination or other similar transaction or series of
transactions (whether related or unrelated) that constitutes a change of control
of Seller Parent or Atlas America, Inc. or any sale by Seller Parent or Atlas
America, Inc. of all or substantially all of its assets; or (y) any sale,
exchange, transfer or other disposition of assets of Seller Parent or Atlas
America, Inc. in which the Equity Interests do not represent more than 25% of
the total net book value of the assets being transferred in a single
transaction, provided that any such transaction shall not be in derogation of
the Buyer’s rights under this Agreement, nor prevent or delay in any material
respect the consummation of the transactions contemplated by this Agreement in
the manner contemplated hereby.

“Actively Employed” has the meaning set forth in Section 5.17(a).

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with the Person specified. For the purposes of this
definition, “control” means with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Area” means all counties in which the Pipeline System is located as of the
Closing Date.

“Assets” means and shall include all assets, rights, interests, contract rights,
accounts, claims, credits, franchises and properties of the NOARK Group, whether
real, personal, tangible or intangible.

“Assignment” has the meaning set forth in Section 2.2(b)(ii).

“Audited Financials” has the meaning set forth in Section 2.7(c).

“Beneficiary” has the meaning set forth in Section 8.19(a).

“Business” has the meaning set forth in the Recitals to this Agreement.

“Business Day” means any day other than a Saturday or Sunday or a day on which
the Federal Reserve Bank of New York is closed.

“Business Permits” has the meaning set forth in Section 3.6(a).

“Buyer” has the meaning set forth in the Preamble.

“Buyer Employer” has the meaning set forth in Section 5.17(a).

“Buyer Indemnified Parties” has the meaning set forth in Section 7.3(a).

“Buyer Marks” has the meaning set forth in Section 5.12(b).

“Buyer Material Adverse Effect” has the meaning set forth in Section 4.1.

“Buyer Obligations” has the meaning set forth in Section 8.19(a).

“Buyer Parent” has the meaning set forth in the Preamble.

“Buyer Protected Information” has the meaning set forth in Section 5.14.

“Buyer Representatives” has the meaning set forth in Section 5.8(a).

“Cap Amount” has the meaning set forth in Section 7.3(a).

“Capital Lease Obligations” means with respect to any Person, for any applicable
period, the obligations of such Person that are permitted or required to be
classified and accounted for as capital obligations under GAAP, and the amount
of such obligations at any date will be the capitalized amount of such
obligations at such date determined in accordance with GAAP.

“CERCLA” has the meaning set forth in the definition of Environmental Laws.

 

3



--------------------------------------------------------------------------------

“Change of Control Agreements” means those certain Change of Control Agreements
listed on Schedule 1.1(A).

“Claim Notice” has the meaning set forth in Section 7.5(a).

“Closing” has the meaning set forth in Section 2.2(a).

“Closing Date” has the meaning set forth in Section 2.2(a).

“Closing Date Estimate” has the meaning set forth in Section 2.4(b).

“Closing Statement” has the meaning set forth in Section 2.4(c).

“Code” means the Internal Revenue Code of 1986, as amended.

“Competing Business” means any business organization of whatever form engaged in
the gas gathering or gas transportation business in the Area.

“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of December 11, 2008, between Seller Parent, Atlas America, Inc., Atlas
Pipeline Holdings, L.P., Atlas Energy Resources, LLC and Spectra Energy Corp.

“Continuing Employee” has the meaning set forth in Section 5.17(a).

“Current Assets” means and shall include all cash, cash equivalents, short-term
investments, any accounts receivable and accrued revenue associated with
accounts receivable, and other current assets of the NOARK Group, as determined
in accordance with GAAP; provided that, as used in this Agreement, Current
Assets shall not include (i) deferred Tax assets or any Tax receivables,
(ii) Intercompany Receivables, and (iii) any inventory.

“Current Liabilities” means and shall include all accounts payable and accrued
expenses associated with accounts payable, and other current liabilities of the
NOARK Group, as determined in accordance with GAAP, as well as any and all
credits, refunds or rebates due to shippers; provided that, as used in this
Agreement, Current Liabilities shall not include (i) deferred Tax liabilities,
and (ii) Intercompany Payables.

“Damages” has the meaning set forth in Section 7.3(a).

“Data Room” has the meaning set forth in Section 1.2.

“Deductible Amount” has the meaning set forth in Section 7.3(a).

“Dispute Notice” has the meaning set forth in Section 2.4(d).

“Easements” has the meaning set forth in Section 3.10(b).

“EBITDA” means net income, (i) plus interest expense, income taxes, depreciation
and amortization, and (ii) excluding any extraordinary items, in each case
determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Effective Date” means April 7, 2009.

“Employee Plans” has the meaning set forth in Section 3.21(a).

“Environmental Laws” means any and all applicable Laws of any Governmental
Authority pertaining to pollution or protection of the environment currently in
effect in any and all jurisdictions in which any of the Ozark Gas Companies’
facilities are located or in which any of their operations are conducted,
including without limitation, the Clean Air Act, as amended, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended
(“CERCLA”), the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended (“RCRA”), the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Hazardous Materials Transportation Act, as amended, and any Laws pertaining to
the handling, transportation or storage of wastes or other substances (including
hazardous substances) governed by Environmental Laws or the use, maintenance,
and closure of surface impoundments, as that term is defined under RCRA. For
purposes of this Agreement, the terms “hazardous substance” and “release” (or
“threatened release”) have the respective meanings specified in CERCLA, and the
terms “solid waste” and “disposal” (or “disposed”) have the respective meanings
specified in RCRA; provided, however, that to the extent the Laws of the
jurisdiction in which the property is located or the operations are conducted
establish a meaning for “hazardous substance,” “release,” “solid waste” or
“disposal” that is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply.

“Equity Interests” has the meaning set forth in the Recitals to this Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, with respect to any Person, any other Person that
is a member of a group described in Section 414(b), (c), (m) or (o) of the Code
or Section 4001(b)(1) of ERISA that includes the first Person, or that is a
member of the same “controlled group” as the first Person pursuant to
Section 4001(a)(14) of ERISA.

“Escrow Account” shall mean the escrow account maintained by the Escrow Agent
pursuant to the terms of the Escrow Agreement.

“Escrow Agent” shall mean JPMorgan Chase Bank, National Association.

“Escrow Agreement” shall mean an escrow agreement in the form attached hereto as
Exhibit A.

“Escrow Amount” shall have the meaning set forth in Section 2.2(c).

“Excluded Assets” shall mean those certain assets and interests of any Affiliate
of Seller (excluding the NOARK Group) as described in reasonable detail on
Schedule 1.1(B).

“FCC” means the Federal Communications Commission.

 

5



--------------------------------------------------------------------------------

“FERC” means the Federal Energy Regulatory Commission.

“FERC Filings” has the meaning set forth in Section 2.7(b).

“Final Closing Statement” has the meaning set forth in Section 2.4(e)(iv).

“Final Purchase Price” has the meaning set forth in Section 2.1.

“Final Settlement Date” has the meaning set forth in Section 2.4(d).

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied on a consistent basis.

“Governmental Authorities” means any federal, state, municipal, local, foreign
or similar governmental authority, regulatory or administrative agency, court or
arbitral body.

“Guarantor” has the meaning set forth in Section 8.19(a).

“Hire Date” has the meaning set forth in Section 5.17(a).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means with respect to any Person, at any date, without
duplication, (i) all obligations of such Person for borrowed money (or issued in
substitution for or exchange of indebtedness for borrowed money), including
without limitation all principal, interest, premiums, fees, expenses,
overdrafts, and penalties with respect thereto, whether short-term or long-term,
and whether secured or unsecured, (ii) all obligations of such Person evidenced
by mortgages, bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person upon which interest charges are customarily paid
(other than current trade payables incurred in the ordinary course of business),
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(v) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (other than current trade payables incurred in the
ordinary course of business), (vi) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(vii) all guarantees, whether direct or indirect, by such Person of Indebtedness
of others or Indebtedness of any other Person secured by any property or assets
of such Person, (viii) all Capital Lease Obligations of such Person, (ix) all
net payments that such Person would have to make in the event of an early
termination, on the date Indebtedness of such Person is being determined, in
respect of outstanding interest rate protection agreements, foreign currency
exchange arrangements or other interest or exchange rate commodity or other
hedging arrangements, (x) renewals, extensions, refundings, deferrals,
restructurings, amendments and modifications of any such Indebtedness,
obligations or guarantees, (xi) any off-balance sheet financing (but excluding
all operating leases that are not Capital Lease Obligations), (xii) any other
obligation that in accordance with GAAP is required to be reflected as debt on
the balance sheet of a Person, and (xiii) any accrued and unpaid interest on,
and any prepayment premiums, penalties or similar contractual charges in respect
of, any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 7.5(a).

“Indemnifying Party” has the meaning set forth in Section 7.5(a).

“Initial Adjustment” has the meaning set forth in Section 2.4(b).

“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including without limitation: (a) trademarks, service marks,
trade dress, slogans, logos and all goodwill associated therewith, and any
applications or registrations for any of the foregoing; (b) copyrights and any
applications or registrations for any of the foregoing; and (c) patents, all
confidential know-how, trade secrets and similar proprietary rights in
confidential inventions, discoveries, improvements, processes, techniques,
devices, methods, patterns, formulae, specifications, and lists of suppliers,
vendors, customers, and distributors.

“Intercompany Payables” shall mean all payables owed by any member of the NOARK
Group to Seller or any of Seller’s Affiliates (other than members of the NOARK
Group).

“Intercompany Receivables” shall mean all receivables owed to any member of the
NOARK Group by Seller or any of Seller’s Affiliates (other than members of the
NOARK Group).

“Interim Period” means the period of time from the Effective Date until (and
including) the Closing Date.

“Interim Period Economics” means EBITDA generated from the Business during the
Interim Period, less all capital expenditures made by the NOARK Group in
connection with the Business during the Interim Period that are permitted
pursuant to the terms of this Agreement; provided, however, that (i) if in any
given month the total of such capital expenditures exceeds $200,000 in the
aggregate, then no additional capital expenditures in excess of $200,000 will be
included for such month in the determination of the Interim Period Economics
unless Buyer consents to any such capital expenditure in accordance with
Section 5.1, and (ii) the amount of such Interim Period Economics shall not be
less than zero.

“Knowledge” means (a) with respect to Seller or Seller Parent, the actual
knowledge of any of the persons listed on Schedule 1.1(C), and (b) with respect
to Buyer, the actual knowledge of any of the persons listed on Schedule 1.1(D).

“Law” means any federal, state, county, city, municipal, foreign or other
government statute, law, rule, regulation, ordinance, Order, code or requirement
(including pursuant to any settlement agreement or consent decree) and any
permit or license granted under any of the foregoing, or any requirement under
common law.

“Liabilities” or “Liability” has the meaning set forth in Section 3.8(a).

 

7



--------------------------------------------------------------------------------

“Lien” means with respect to any property or asset, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, charge, option, preemptive purchase
right, easement, encumbrance or security interest in respect of such property or
asset.

“MAP” has the meaning set forth in the Recitals to this Agreement.

“Material Adverse Effect” means, with respect to the NOARK Group, any state of
facts, circumstance, change or effect that is materially adverse to the
Business, financial condition or results of operations of the NOARK Group, taken
as a whole, or on the ability of any of Seller or Seller Parent to complete the
transactions contemplated herein; provided, however, that none of the following
(or the effects thereof) will be deemed to constitute, and none of the following
will be taken into account in determining whether there has been or if there is
reasonably likely to be, a Material Adverse Effect: (a) any adverse change,
event, development, or effect arising from or relating to (i) general business
or economic conditions in the industries or markets in which the Ozark Gas
Companies operate (including changes in commodity prices), except to the extent
that such changes affect the Ozark Gas Companies in a materially
disproportionate and adverse manner when compared to companies of similar size
operating in the same industry or market as the Ozark Gas Companies,
(ii) national or international political, social or economic conditions,
including any engagement in hostilities, whether or not pursuant to the
declaration of a national emergency or war, the occurrence of any military or
terrorist attack or a general economic recession, (iii) financial, debt, credit,
or securities markets (including any disruption thereof) in the United States or
elsewhere, (iv) changes in GAAP or any other accounting principles applicable to
the Ozark Gas Companies, or the interpretation thereof, (v) changes in Laws, or
the interpretation thereof, (vi) the performance, announcement, or consummation
of this Agreement and the transactions contemplated hereby, unless the
execution, delivery or performance of this Agreement would otherwise cause
Seller or any of the NOARK Group to breach any Material Contract, Law or
representation under this Agreement, (vii) the taking of any action (or omitting
to take any action) expressly contemplated by the Transaction Documents or the
taking of any action (or omitting to take any action) that Buyer has requested
or to which Buyer has expressly consented, unless the execution, delivery or
performance of the Transaction Documents would otherwise cause any of Seller or
the NOARK Group to breach any Material Contract, Law or representation under
this Agreement, or (viii) those matters set forth on Schedule 1.1(E); and
(b) any adverse change in or effect on the Business that is cured by Seller or
the NOARK Group, as applicable, prior to the Closing.

“Material Contracts” means any and all contracts, obligations, undertakings,
agreements, notes, bonds, debentures, guaranties, leases, licenses, or other
agreements or commitments (whether written or oral), including without
limitations any amendments or modifications to the foregoing, to which any of
the Ozark Gas Companies is a party or is bound and that are material to the
Business or the NOARK Group, including, without limitation (a) any partnership,
joint venture or other similar contract involving a sharing of profits, losses,
costs or liabilities, other than the formation documents of the Ozark Gas
Companies, or any contract relating to the acquisition or disposition of any
material business or material assets (whether by merger, sale of shares, sale of
interests, sale of assets or otherwise) or any natural gas pipeline
interconnection agreement, (b) any contract that limits the freedom of either of
the Ozark Gas Companies to compete in any line of business, geographic area or
with any Person, (c) any warranty, guaranty, indemnity or other similar
undertaking with respect to a contractual performance extended by or

 

8



--------------------------------------------------------------------------------

on behalf of the Ozark Gas Companies or the Business other than in the ordinary
course of business and which would reasonably be expected to result in a
liability to the Ozark Gas Companies of more than $200,000, (d) any material
swap, option, hedge, futures or similar instrument or contract involving natural
gas or other commodity trading, (e) each natural gas transportation and
gathering services contract and each natural gas purchase and sale contract that
is currently in effect and individually provides for annual payments or revenues
in excess of $200,000, (f) any contract, the termination of which or the failure
of which to be renewed, would reasonably be expected, individually or in the
aggregate, to be material to the Business, (g) any contract that would prevent
the consummation of the transactions contemplated by this Agreement, compliance
by Seller with the terms, conditions and provisions hereof or the continued
operation of the Business after the Closing Date on substantially the same basis
as historically operated, (h) except for contracts of the nature described in
clauses (a) through (g) above, any contract involving aggregate payments by or
to any of the Ozark Gas Companies in excess of $200,000 in any calendar year
ending after the date of this Agreement that cannot be terminated by such Ozark
Gas Company that is party thereto upon 60 days or less notice without payment
penalty in excess of $200,000, or (i) excluding any Seller’s Security, any
contract that would require a payment to be made by the Ozark Gas Companies,
either before or after the Closing, as a result of the execution of this
Agreement or the consummation of the transactions contemplated hereby, but only
if all such payments in the aggregate equal or exceed $200,000; provided,
however, that the term “Material Contracts” shall not include any Easements.

“Materiality Qualifier” means a qualification to a representation or warranty by
use of the word “material,” “materially” or “materiality” or by a reference
regarding the occurrence or non-occurrence or possible occurrence or
non-occurrence of a Material Adverse Effect or Buyer Material Adverse Effect, as
applicable.

“NES” has the meaning set forth in the Recitals to this Agreement.

“NOARK” has the meaning set forth in the Recitals to this Agreement.

“NOARK Group” means the Ozark Gas Companies and the NOARK Holding Companies
collectively.

“NOARK Holding Companies” has the meaning set forth in the Recitals to this
Agreement.

“NOARK Partnership Interests” has the meaning set forth in Section 3.2(b).

“NOARK Subsidiary Interests” has the meaning set forth in Section 3.2(c).

“Obligations” has the meaning set forth in Section 8.19(a).

“Obligor” has the meaning set forth in Section 8.19(a).

“Offered Employees” has the meaning set forth in Section 5.17(a).

“OGG” has the meaning set forth in the Recitals to this Agreement.

 

9



--------------------------------------------------------------------------------

“OGT” has the meaning set forth in the Recitals to this Agreement.

“Order” means any judgment, injunction order, ruling, award or decree that is
issued by a Governmental Authority.

“Ozark Documents” has the meaning set forth in Section 5.13(a).

“Ozark Gas Companies” has the meaning set forth in the Recitals to this
Agreement.

“Ozark Monthly Financial Statements” has the meaning set forth in
Section 3.7(a).

“Ozark Unaudited Financial Statements” has the meaning set forth in
Section 3.7(a).

“Parties” means Seller, Seller Parent, Buyer, and Buyer Parent, and “Party”
means any of them individually.

“Permitted Lien” means (i) Liens for taxes, assessments or other similar
governmental charges that are not yet due and payable as of the Closing Date or
that are being contested in good faith by appropriate proceedings and that are
fully and properly reserved for in OGT’s or OGG’s balance sheet as of the
Statement Date; (ii) any mechanics’, workmen’s, repairmen’s and other similar
Liens arising or incurred in the ordinary course of business in respect of
obligations that are not due and payable as of the Closing Date or that are
fully and properly reserved in OGT’s or OGG’s balance sheet as of the Statement
Date, or if not so reserved, are being contested in good faith; (iii) any Lien
listed in the Schedules or in the notes to the Ozark Unaudited Financial
Statements that is not related to Indebtedness; (iv) any Lien arising under any
original purchase price conditional sales contract or equipment lease that is
not related to Indebtedness, provided that such Liens do not exceed $200,000 in
the aggregate; (v) the express terms and conditions of any Easement; (vi) any
restrictive covenants, easements and defects, imperfections or irregularities of
title not of record, if any, as would not reasonably be expected to materially
and adversely affect the use or operation of assets affected thereby;
(vii) current zoning and subdivision Laws applicable to the Business and the
real property related thereto; (viii) the express terms and conditions of any
Material Contract; (ix) any pledge or deposit to secure any obligation under any
workers or unemployment compensation Law or similar legislation or to secure any
public or statutory obligation; and (x) any Lien that will be released on or
prior to the Closing.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock company, a joint venture, an
unincorporated organization, a business entity or any Governmental Authority.

“Pipeline System” has the meaning set forth in Section 3.10(b).

“Post-Closing Tax Period” means the portion of any Straddle Tax Period that is
not included in a Pre-Closing Tax Period and any Tax period ending after the
Closing Date that is not a Straddle Tax Period.

“Pre-Closing Tax Period” means any Prior Tax Period and the portion of any
Straddle Tax Period that ends on the Closing Date.

 

10



--------------------------------------------------------------------------------

“Prior Tax Period” means any Tax period that ends on or before the Closing Date.

“Purchase Price” has the meaning set forth in Section 2.1.

“RAP” means the regulatory accounting principles set forth in the Uniform System
of Accounts prescribed by the FERC.

“RCRA” has the meaning set forth in the definition of Environmental Laws.

“Required Working Capital Balance” means $2,700,000.

“Restricted Period” shall mean the period commencing at the Closing and expiring
on the first anniversary of the Closing Date.

“Retention Period” has the meaning set forth in Section 5.13(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller” has the meaning set forth in the Preamble.

“Seller Fundamental Representations” has the meaning set forth in Section 7.1.

“Seller Indemnified Parties” has the meaning set forth in Section 7.4.

“Seller Marks” has the meaning set forth in Section 5.12(a).

“Seller Obligations” has the meaning set forth in Section 8.19(a).

“Seller Parent” has the meaning set forth in the Preamble.

“Seller Party” has the meaning set forth in Section 5.15(a).

“Seller Plans” shall mean all Employee Plans that are sponsored, maintained or
contributed to by Seller or an Affiliate of Seller on behalf of the Subject
Employees.

“Seller Representatives” has the meaning set forth in Section 5.8(a).

“Seller’s Security” has the meaning set forth in Section 3.16.

“Senior Secured Credit Facility” means the Revolving Credit and Term Loan
Agreement and the Loan Documents (as defined therein), as amended, by and among
Atlas Pipeline Partners, L.P. and Wachovia Bank, N.A. as Administrative Agent to
the lending parties thereto, among others, dated as of July 27, 2007.

“Statement Date” means December 31, 2008.

“Straddle Tax Period” means any Tax period that includes but does not end on the
Closing Date.

 

11



--------------------------------------------------------------------------------

“Subject Employees” has the meaning set forth in Section 3.21(f).

“Subsidiary” means, with respect to a specified Person, (a) in the case of a
corporation or limited liability company, 50% or more of the securities, the
holders of which are regularly entitled to vote for the election of directors or
managers, is owned directly or indirectly by such Person, or (b) in the case of
a trust, partnership or other Person, a trust, partnership or Person of which
such specified Person owns directly or indirectly 50% or more of the beneficial
interest or equity.

“Tax Return” means any report, statement, form, return, election, schedule or
other document or information required to be supplied to a Governmental
Authority in connection with Taxes, including any amendment or supplement
thereto.

“Taxes” means (a) any federal, state, local or foreign income or gross receipts
tax, alternative or add-on minimum tax, sales and use tax, customs duty, escheat
obligations and any other tax, levy or other assessment including without
limitation property, transfer, occupation, service, license, payroll, franchise,
excise, withholding, ad valorem, severance, stamp, premium, windfall profit,
employment, rent or other tax, or like assessment, together with any interest,
fine or penalty thereon, addition to tax, additional amount, deficiency or
assessment; (b) any liability for the payment of any item described in clause
(a) as a result of being a member of an affiliated, consolidated, combined or
unitary group for any period, including pursuant to Treasury Regulations
Section 1.1502-6 or any analogous or similar state, local or foreign Law;
(c) any liability for the payment of any item described in clause (a) or (b) as
a result of any obligation to indemnify any other Person under any agreement or
arrangement with any other Person with respect to such item; or (d) any
successor liability for the payment of any item described in clause (a), (b) or
(c) of any other Person, including by reason of being a party to any merger,
consolidation, conversion or otherwise.

“Third Party” has the meaning set forth in Section 5.15(a).

“Third Party Claim” has the meaning set forth in Section 7.5(b).

“Third Party Claim Notice” has the meaning set forth in Section 7.5(b).

“Transaction Documents” means this Agreement, the Assignment, the Transition
Services Agreement and all other documents delivered pursuant to any of these
agreements, collectively.

“Transfer Taxes” has the meaning set forth in Section 5.5.

“Transition Services Agreement” has the meaning set forth in
Section 2.2(b)(iii).

“WARN” shall mean the Worker Adjustment and Retraining Notification Act of 1989,
as amended.

“Working Capital” means Current Assets minus Current Liabilities.

“Working Capital Adjustment” has the meaning set forth in Section 2.4(a).

 

12



--------------------------------------------------------------------------------

“Working Capital Balance Sheet” has the meaning set forth in Section 2.4(c).

1.2 Certain Interpretive Matters. Unless the context requires otherwise, (a) all
references to Sections, Articles, Exhibits or Schedules are to be Sections,
Articles, Exhibits or Schedules of or to this Agreement, (b) each term defined
in this Agreement has the meaning assigned to it, (c) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (d) words in the singular include the plural and vice
versa, (e) the pronoun “his” refers to the masculine, feminine and neuter, the
words “herein,” “hereby,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section,
Article or other subdivision, (f) the term “including” means “including without
limitation,” (g) the term “made available to Buyer” and words of similar import
means that the relevant documents, instruments or materials were either provided
directly to Buyer through its representatives or posted and made available to
Buyer for review in the Bowne Virtual Data Room located at
https://bdr104409.bmcgroup.com/Login.aspx?ReturnUrl=%2fdefault.aspx (the “Data
Room”) no later than April 5, 2009, and (h) with respect to the Business, the
term “ordinary course of business” will be deemed to refer to the conduct of the
Business in a manner consistent with the ordinary course of business prior to
Closing and consistent with past custom and practice. All references to $ or
dollar amounts will be to lawful currency of the United States. To the extent
the term “day” or “days” is used, it will mean calendar days. No provision of
this Agreement will be interpreted in favor of, or against, any of the Parties
hereto by reason of the extent to which any such Party or its counsel
participated in the drafting thereof or by reason of the extent to which any
such provision is inconsistent with any prior draft hereof or thereof.

1.3 Disclosure Schedules. Certain information contained in the Schedules is
solely for informational purposes, may not be required to be disclosed pursuant
hereto and will not imply that such information or any other information is
required to be disclosed. Inclusion of such information will not establish any
level of materiality or similar threshold or be an admission that such
information is material to the business, assets, liabilities, financial
position, operations or results of operations of any Person or is otherwise
material regarding such Person. Each matter disclosed in any Schedule in a
manner that makes its relevance to one or more other Schedules reasonably
apparent on the face of such disclosure will be deemed to have been
appropriately included in each such other Schedule (notwithstanding the presence
or absence of any cross reference in any Schedule or the presence or absence of
a reference to a Schedule in any representation or warranty).

ARTICLE II

PURCHASE AND SALE OF EQUITY INTERESTS; CLOSING

2.1 Purchase and Sale of Equity Interests. Seller and Buyer hereby agree that
upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, at the Closing, Seller shall sell, transfer, assign and deliver to
Buyer, and Buyer shall purchase from Seller, the Equity Interests, free and
clear of all Liens other than transfer restrictions imposed on the Equity
Interests pursuant to applicable securities Laws, for a purchase price equal to
$300,000,000 (the “Purchase Price”), as such amount may be adjusted in
accordance with Section 2.4 (the “Final Purchase Price”) as such amount may be
further adjusted in accordance with Section 2.7. BUYER AND SELLER ACKNOWLEDGE
AND AGREE THAT THE

 

13



--------------------------------------------------------------------------------

TERMS OF THIS AGREEMENT, INCLUDING THE LIMITATIONS ON, AND DISCLAIMERS OF
WARRANTIES AND REPRESENTATIONS OF SELLER CONTAINED IN THIS AGREEMENT ARE A
BARGAINED FOR AND MATERIAL PART OF THE CONSIDERATION FOR THE EQUITY INTERESTS.

2.2 Closing.

(a) General. The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Jones Day, 717 Texas, Suite
3300, Houston, Texas 77002-2712, on the third Business Day following the
satisfaction or waiver of the conditions to the obligations of the Parties set
forth in Article VI, or such other mutually agreeable date and time (the date on
which Closing occurs, the “Closing Date”).

(b) Seller’s Closing Deliveries. Subject to the terms and conditions of this
Agreement, at the Closing, Seller will deliver, or cause to be delivered, the
following to Buyer:

(i) a certificate duly executed by a duly authorized officer of Seller, dated as
of the Closing Date, certifying as to the matters set forth in
Section 6.1(a)(iii);

(ii) a duly executed assignment of the Equity Interests, in substantially the
form attached to this Agreement as Exhibit B (the “Assignment”);

(iii) a duly executed counterpart of the Transition Services Agreement, in
substantially the form attached to this Agreement as Exhibit C (the “Transition
Services Agreement”);

(iv) a duly executed certificate, in the form prescribed by Treasury Regulations
under Section 1445 of the Code, stating that Seller (or its owner, if Seller is
disregarded as an entity separate from its owner for federal tax purposes) is
not a “foreign person” within the meaning of Section 1445 of the Code;

(v) a duly executed counterpart of a termination agreement with regard to the
Confidentiality Agreement by Seller and its Affiliates that are a party thereto;

(vi) a duly executed receipt of Seller evidencing receipt of the Purchase Price,
less the Escrow Amount and as adjusted pursuant to Section 2.4(b) and
Section 2.7(c), if applicable;

(vii) evidence that all Liens under the Senior Secured Credit Facility relating
to any and all assets pertaining to the Business have been released and
terminated in form and content reasonably satisfactory to Buyer;

 

14



--------------------------------------------------------------------------------

(viii) two copies of a CD-ROM containing all documents posted in the Data Room
at any time after April 5, 2009 and up to, and including, the Closing Date, and
a true, complete and correct index thereof;

(ix) a duly executed counterpart of the Escrow Agreement; and

(x) all other documents, certificates, instruments and writings required to be
delivered at or prior to the Closing pursuant to this Agreement.

(c) Buyer’s Closing Deliveries. Subject to the terms and conditions of this
Agreement, at the Closing, Buyer will deliver the following to Seller:

(i) a certificate duly executed by a duly authorized officer of Buyer, dated as
of the Closing Date, certifying as to the matters set forth in
Section 6.2(a)(iii);

(ii) the Purchase Price, less the Escrow Amount and as adjusted pursuant to
Section 2.4(b) and Section 2.7(c), if applicable;

(iii) evidence of the deposit of $5,000,000 (the “Escrow Amount”) with the
Escrow Agent;

(iv) a duly executed counterpart of the Transition Services Agreement;

(v) a duly executed counterpart of a termination agreement with regard to the
Confidentiality Agreement by Buyer and its Affiliates that are a party thereto;

(vi) a duly executed counterpart of the Escrow Agreement; and

(vii) all other documents, certificates, instruments and writings required to be
delivered at or prior to the Closing pursuant to this Agreement.

2.3 Pre-Closing Distributions. At any time and from time to time prior to the
Closing, including on the Closing Date, Seller may cause any member of the NOARK
Group to distribute all or any portion of the cash and cash equivalents held by
any member of the NOARK Group to Seller so as to reduce the Working Capital of
the NOARK Group on the Closing Date to the Required Working Capital Balance or
as close thereto as is reasonably practicable; provided, however, that Seller
may not cause any distribution to the extent it would result in a deviation from
the Closing Date Estimate, would result in insufficient cash in the Business to
support any outstanding drafts or would be in violation of the covenants set
forth in Section 5.1.

2.4 Working Capital Adjustments.

(a) The Purchase Price shall be (i) increased on a dollar for dollar basis to
the extent that the Working Capital as of the Closing Date is greater than the
Required Working Capital Balance, or decreased on a dollar for dollar basis to
the extent that the Working Capital as of the Closing Date is less than the
Required Working Capital Balance and (ii) decreased by an amount equal to the
Interim Period Economics (the cumulative effect of both such adjustments, being
the “Working Capital Adjustment”).

 

15



--------------------------------------------------------------------------------

(b) No less than 2 Business Days prior to the Closing Date, Seller shall prepare
in consultation with, and deliver to, Buyer in writing a good faith estimate of
the Working Capital Adjustment (the “Initial Adjustment”), together with its
calculation of the Working Capital Adjustment in reasonable detail (the “Closing
Date Estimate”), and the Purchase Price shall be adjusted at the Closing based
upon such Closing Date Estimate.

(c) On or before the date that is 60 days after the Closing Date, Buyer shall
prepare and deliver to Seller (i) (A) a consolidated balance sheet of the NOARK
Group (the “Working Capital Balance Sheet”) reflecting the Working Capital as of
the Closing (the “Closing Date Working Capital”), and (B) a consolidated
statement of the NOARK Group showing in reasonable detail the calculation of the
Interim Period Economics, and (ii) a statement (a “Closing Statement”) setting
forth (x) a calculation of the Working Capital Adjustment, and (y) the Final
Purchase Price (which shall take into account the Initial Adjustment made at the
Closing pursuant to the Closing Date Estimate), each of which are to be prepared
in accordance with GAAP. Seller shall reasonably cooperate with Buyer in the
preparation of the Closing Statement and provide to Buyer such data and
information as Buyer may reasonably request supporting the amounts reflected in
the Closing Statement.

(d) The Closing Statement shall become final and binding upon the Parties on the
date (the “Final Settlement Date”) that is 30 days following delivery thereof by
Buyer unless Seller gives written notice of its bona fide disagreement (“Dispute
Notice”) to Buyer prior to such date, in which case such Closing Statement (as
revised in accordance with Section 2.4(e), if applicable) shall become final and
binding on the earlier of (i) the date upon which Seller and Buyer agree in
writing with respect to all matters specified in the Dispute Notice and (ii) the
date upon which the Final Closing Statement is issued by the Accountant. Any
Dispute Notice shall specify in reasonable detail the item, dollar amount, and
basis of any disagreement asserted.

(e) Closing Statement Dispute Resolution.

(i) During the 30 days following the date upon which Buyer receives a Dispute
Notice, Seller and Buyer shall attempt in good faith to resolve in writing any
differences that they may have with respect to all matters specified in the
Dispute Notice. If at the end of such 30 day period (or earlier by mutual
agreement) Buyer and Seller have not reached agreement on all such matters, then
Buyer and Seller may mutually agree to extend the time to resolve in writing any
differences that they may have with respect to all matters specified in the
Dispute Notice. In the absence of any such extension or upon the termination of
any such extension without any additional extensions, the matters that remain in
dispute may be submitted by either Party to a nationally recognized independent
accounting firm agreed by the Parties in writing (the “Accountant”) for review
and resolution.

 

16



--------------------------------------------------------------------------------

(ii) Not more than 15 days after the Parties have agreed upon the Accountant,
each Party shall submit to the Accountant any supporting materials and
calculations with regard to any amounts in dispute in the Closing Statement. The
Accountant shall render a decision resolving the matters within 30 days
thereafter, unless the Parties reach prior agreement and withdraw the dispute
from the Accountant. At the time the Accountant renders its decision, it shall
provide a written statement of findings and conclusions regarding the Closing
Statement and any disputed amounts set forth therein and shall issue a Final
Closing Statement reflecting such decisions.

(iii) The decision of the Accountant shall be final and binding on the Parties.
The fees and expenses of the Accountant shall be borne equally by Buyer and
Seller. The fees and disbursements of Seller’s independent advisors incurred in
connection with the Closing Statement shall be borne by Seller and the fees and
disbursements of Buyer’s independent advisors incurred in connection with the
Closing Statement shall be borne by Buyer.

(iv) As used in this Agreement, the term “Final Closing Statement” shall mean
the Closing Statement issued by Buyer or, if different, the Closing Statement
agreed by Buyer and Seller or issued by the Accountant.

(f) Not later than 10 days after the Final Settlement Date, (i) if the total of
the Working Capital Adjustment set forth on the Final Closing Statement is
greater than the total of the Initial Adjustment, Buyer shall pay by wire
transfer of immediately available funds to the account or accounts specified by
Seller such difference, together with interest at an annual rate equal to the
prime rate published in The Wall Street Journal on such date plus two percent
(2%) calculated from, but not including, the Closing Date until, and including,
the date on which paid or (ii) if the total of the Working Capital Adjustment
set forth on the Final Closing Statement is less than the total of the Initial
Adjustment, Seller shall pay by wire transfer in immediately available funds, to
the account or accounts specified by Buyer such difference, together with
interest at an annual rate equal to the prime rate published in The Wall Street
Journal on such date plus two percent (2%) calculated from, but not including,
the Closing Date until, and including, the date on which paid.

2.5 Proceedings. Except as otherwise specifically provided for herein, all
proceedings that will be taken and all documents that will be executed and
delivered by the Parties on the Closing Date will be deemed to have been taken
and executed simultaneously, and no proceeding will be deemed taken nor any
document executed and delivered until all such proceedings have been taken, and
all such documents have been executed and delivered.

2.6 Purchase Price Allocation. The Parties acknowledge that the purchase and
sale of the Equity Interests pursuant to this Agreement will be treated as a
purchase and sale of the Assets for federal income tax purposes (and for
purposes of any applicable state taxes that follow the federal treatment). Not
later than 140 days after the Closing Date, but in any event prior to
December 31, 2009, Buyer shall determine in consultation with Seller and deliver
to Seller an allocation of the consideration paid (or treated as paid) for the
Assets among such assets in

 

17



--------------------------------------------------------------------------------

accordance with Section 1060 of the Code. Except with respect to any payments of
interest under Section 2.4(f) and as otherwise as required by Law, any payments
from one Party to the other under this Agreement after the Closing Date shall be
treated as an adjustment to the consideration paid for the Assets for federal
income tax purposes, and Buyer shall revise the allocation described previously
as appropriate and deliver the revised allocation to Seller. If the Parties
cannot agree on either the initial allocation or any adjusted allocation within
30 days of the provision of such allocation, the Parties will resolve the
dispute in accordance with Section 2.4(e). The Parties agree to file all Tax
Returns consistent with such original or any revised allocation and not to take
any position inconsistent therewith, except as required by Law.

2.7 Escrow; Liquidated Damages.

(a) Buyer and Seller agree that the liquidated damages owing from Seller to
Buyer (i) for Seller’s breach of Section 5.9(b)(i) shall be $5,000,000, and
(ii) for breach of Section 5.9(c) shall be $5,000,000. Determination of Seller’s
breach shall not be affected by whether such breach resulted from reasons
partially or totally outside of Seller’s control, except to the extent such
breach was caused solely by Buyer.

(b) If Seller makes the filings required by Section 5.9(c)(i) and
Section 5.9(c)(ii) (collectively, the “FERC Filings”) on or before the dates
specified in such Sections, then Buyer shall, at Seller’s written request,
unconditionally instruct the Escrow Agent to release to Seller $2,500,000 of the
balance in the Escrow Account as promptly as possible, but in no event later
than 3 Business Days after the date of the filing contemplated by
Section 5.9(c)(ii). If Seller fails to file the FERC Filings as required by
Section 5.9(c) on or before the dates specified in such Sections, (i) Buyer
shall be entitled to instruct the Escrow Agent to release $2,500,000 out of the
Escrow Account to Buyer, and (ii) Seller shall also pay to Buyer by wire of
immediately available funds, within 3 Business Days of Buyer’s written request
therefor, the remaining $2,500,000 owing of such liquidated damages.

(c) If Seller delivers to Buyer the items required under Section 5.9(b)(i)
(collectively, the “Audited Financials”) on or before the date specified in such
Section, then Buyer shall, at Seller’s written request, unconditionally instruct
the Escrow Agent to release to Seller $2,500,000 out of the Escrow Account as
promptly as possible, but in no event later than 3 Business Days after Buyer’s
receipt of such Audited Financials. If Seller fails to deliver the Audited
Financials as required by Section 5.9(b)(i) on or before the date specified in
such Section, (i) Buyer shall be entitled to instruct the Escrow Agent to
release $2,500,000 out of the Escrow Account to Buyer, and (ii) Seller shall
also pay to Buyer by wire of immediately available funds, within 3 Business Days
of Buyer’s written request therefor, the remaining $2,500,000 owing of such
liquidated damages.

(d) Payment to Buyer of the liquidated damages contemplated by this Section 2.7
shall be the sole and exclusive remedy for Seller’s breach of Section 5.9(b)(i)
and Section 5.9(c). The liquidated damages so paid will be treated as a
reduction in the purchase price and Seller will irrevocably forfeit the right to
any such amount payable and shall, if requested, unconditionally consent in
writing to the release of funds so owing to Buyer from the Escrow Account. Buyer
shall cause all of the Funds in excess of the Escrow Deposit (each as defined in
the Escrow Agreement) to be released to Seller promptly upon termination of the
Escrow Agreement in accordance with its terms.

 

18



--------------------------------------------------------------------------------

(e) The Parties hereby acknowledge and agree that (i) the amounts described in
this Section 2.7 shall constitute liquidated damages because the potential
injury to Buyer resulting from Seller’s potential breach of Section 5.9(b)(i) or
Section 5.9(c) is uncertain and difficult to quantify, (ii) the amount of such
liquidated damages is reasonable and considers (A) the actual or anticipated
harm that could be caused by Seller’s potential breach of Section 5.9(b)(i) or
Section 5.9(c), (B) the difficulty of proving the loss arising from any such
potential breach, and (C) the difficulty of finding another, adequate remedy at
law, and (iii) such liquidated damages are structured to function as damages
resulting from Seller’s potential breach of Section 5.9(b)(i) or Section 5.9(c)
and not as a penalty.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows:

3.1 Organization and Qualification.

(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to own, lease and operate its
property and assets.

(b) AAP is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Oklahoma and has all requisite
limited liability company power and authority to own, lease and operate its
property and assets.

(c) MAP is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Arkansas and has all requisite
limited liability company power and authority to own, lease and operate its
property and assets.

(d) NOARK is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Arkansas and has all requisite limited
partnership power and authority to conduct the Business as it is now being
conducted and to own, lease and operate its property and assets.

(e) Each of OGT and OGG is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Oklahoma and has
all requisite limited liability company power and authority to conduct the
Business as it is now being conducted and to own, lease and operate its property
and assets.

(f) Each of the Ozark Gas Companies is qualified or licensed to do business as a
foreign limited liability company, and is in good standing, in each jurisdiction
in which ownership of property or the conduct of the Business requires such
qualification or license, except where the failure to be so qualified or
licensed will not have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

3.2 Capitalization.

(a) Seller owns all of the Equity Interests, and such Equity Interests
constitute all of the issued and outstanding equity interests of the NOARK
Holding Companies. The Equity Interests have been duly and validly issued and
are fully paid, and are owned by Seller, free and clear of all Liens, other than
transfer restrictions imposed on the Equity Interests pursuant to applicable
securities Laws and liens under the Senior Secured Credit Facility.

(b) AAP owns a 74% general partnership interest and a 1% limited partnership
interest in NOARK, and MAP owns a 25% general partnership interest in NOARK,
which partnership interests collectively constitute all of the issued and
outstanding equity interests of NOARK (the “NOARK Partnership Interests”). The
NOARK Partnership Interests have been duly and validly issued and are fully
paid, and held by AAP and MAP, free and clear of all Liens, other than transfer
restrictions imposed on the NOARK Partnership Interests pursuant to applicable
securities Laws and liens under the Senior Secured Credit Facility.

(c) NOARK owns all of the issued and outstanding membership interests of each of
OGG and OGT (the “NOARK Subsidiary Interests”), and such NOARK Subsidiary
Interests constitute all of the issued and outstanding equity interests of the
OGG and OGT, respectively. The NOARK Subsidiary Interests have been duly and
validly issued and are fully paid, and are owned by NOARK, free and clear of all
Liens, other than transfer restrictions imposed on the NOARK Subsidiary
Interests pursuant to applicable securities Laws and liens under the Senior
Secured Credit Facility. As of the date hereof, NOARK owns all of the issued and
outstanding membership interests of NES, and such membership interests
constitute all of the issued and outstanding equity interests of NES. The NES
membership interests have been duly and validly issued and are fully paid, and,
as of the date hereof, are owned by NOARK, free and clear of all Liens, other
than transfer restrictions imposed on the NOARK Subsidiary Interests pursuant to
applicable securities Laws and liens under the Senior Secured Credit Facility.

(d) There are no outstanding (i) securities convertible into or exchangeable for
the equity interests of any member of the NOARK Group, (ii) options, warrants,
or other rights to purchase or subscribe for the equity interests of any member
of the NOARK Group, (iii) contracts, commitments, agreements, understandings, or
arrangements of any kind relating to the issuance of any equity interest in any
member of the NOARK Group or any such convertible or exchangeable securities or
any such options, warrants, or rights, pursuant to which Seller or its property
is subject or bound, or (iv) interests of any Person that would dilute the
interests of Seller in any member of the NOARK Group.

(e) Neither Seller nor any member of the NOARK Group has any obligation
(contingent or other) to purchase, redeem or otherwise acquire any of the Equity
Interests or to provide material funds to, or make any material investment in
(in the form of a loan, capital contribution or otherwise), or provide any
guarantee with respect to the obligations of, any other Person. Except for this
Agreement, there is no voting trust or agreement, operating agreement,
partnership agreement, pledge agreement, buy-sell

 

20



--------------------------------------------------------------------------------

agreement, agreement with any employee of a member of the NOARK Group, right of
first refusal, preemptive right, or proxy relating to any equity securities or
securities convertible into the equity securities of any member of the NOARK
Group. Neither OGT nor OGG has any Subsidiaries and neither OGT not OGG owns,
directly or indirectly, any shares of capital stock, voting rights or other
equity interests or investments in any other Person.

(f) NOARK does not have any Subsidiaries, other than OGT, OGG and, as of the
date hereof, NES, and NOARK does not own, directly or indirectly, any shares of
capital stock, voting rights or other equity interests or investments in any
other Person other than OGT, OGG and, as of the date hereof, NES. None of the
NOARK Holding Companies has any Subsidiaries other than the Ozark Gas Companies
or, as of the date hereof, NES, and none of the NOARK Holding Companies owns,
directly or indirectly, any shares of capital stock, voting rights or other
equity interests or investments in any Person other than the Ozark Gas Companies
and, as of the date hereof, NES. None of the NOARK Holding Companies has, since
its formation, engaged in any activities, held any assets or incurred any
liabilities other than owning the NOARK Partnership Interests.

3.3 Corporate Records.

(a) Seller has made available to Buyer true, complete and correct copies of the
certificates of formation, limited liability company agreements, operating
agreements and other organization documents of all members of the NOARK Group.

(b) The minute books of all members of the NOARK Group made available to Buyer
accurately reflect in all material respects all other corporate action of the
members and board of directors (including committees thereof) of all the members
of the NOARK Group. The NOARK Subsidiary Interests, the NOARK Partnership
Interests and the Equity Interests are all uncertificated.

3.4 Authority. Seller has all requisite limited liability company authority and
power to execute and deliver the Transaction Documents and to consummate the
transactions contemplated by the Transaction Documents. The execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated by the Transaction Documents have been duly and validly authorized
by all required action on the part of Seller and no other proceedings on the
part of Seller, including all required approvals of Seller, are necessary to
authorize the Transaction Documents or to consummate the transactions
contemplated by the Transaction Documents. The Transaction Documents have been
duly and validly executed and delivered by Seller and, assuming the Transaction
Documents are duly authorized, executed and delivered by Buyer, the Transaction
Documents shall constitute a valid and binding agreement of Seller, enforceable
against Seller in accordance with their terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar Laws now or
hereafter in effect relating to or affecting creditors’ rights generally,
including the effect of statutory and other Laws regarding fraudulent
conveyances and preferential transfers, and subject to the limitations imposed
by general equitable principles and considerations of public policy.

 

21



--------------------------------------------------------------------------------

3.5 No Conflicts. Except as set forth on Schedule 3.5, neither the execution and
delivery of the Transaction Documents by Seller nor the consummation of the
transactions or performance of the covenants contemplated hereby or thereby by
Seller do or will: (a) violate any provision of the limited liability company
operating agreement, limited partnership agreement or any other constituent
document of Seller or any member of the NOARK Group; (b) require any material
consent, waiver, authorization, filing with, notification to or approval of any
Governmental Authority; (c) result in any material violation, any material
breach, or a termination of, or constitute a material default under (or give
rise to any right of termination, cancellation, acceleration, or any obligation
to repay), any of the terms, conditions, or provisions of any indenture,
mortgage, note, bond, Material Contract, Business Permit, or other instrument or
obligation to which Seller or any member of the NOARK Group, is a party or by
which Seller or a member of the NOARK Group, or any of their respective
properties or assets may be bound or give rise to any Lien; (d) violate in any
material respect any Order, writ, judgment, injunction, decree, statute,
ordinance, rule, or regulation of any Governmental Authority applicable to
Seller, or a member of the NOARK Group, or by which any of their respective
properties or assets may be bound; or (e) violate in any material respect any
other applicable Law, rule, or regulation.

3.6 Compliance with Law.

(a) Except as set forth on Schedule 3.6(a), (i) Seller and, since September 21,
2005, each member of the NOARK Group, has complied in all material respects with
all applicable Laws, Orders, writs, judgments, injunctions, decrees, statutes,
ordinances, rules, or regulations of any Governmental Authority, and (ii) to the
Knowledge of Seller, each member of the NOARK Group has complied in all material
respects with all applicable Laws, Orders, writs, judgments, injunctions,
decrees, statutes, ordinances, rules, or regulations of any Governmental
Authority prior to September 21, 2005. The Ozark Gas Companies have all material
permits, licenses, franchises, variances, exemptions, Orders, certifications,
memberships, consents, or approvals that are necessary to conduct the Business
(collectively, the “Business Permits”), a true, complete and correct copy of
each of which has been or will be made available to Buyer for review, and each
such Business Permit is in full force and effect. None of the Ozark Gas
Companies is in violation in any material respect of the terms of any Business
Permit, and no proceedings are pending or, to the Knowledge of Seller,
threatened, with respect to any Business Permit that could reasonably result in
the revocation of, or loss of any material benefits under, any Business Permit.

(b) Except as set forth on Schedule 3.6(b) and except for those customarily
obtained post-Closing, no consent, approval, or authorization of, or filing,
registration, or qualification with, any Governmental Authority or any other
Person (on the part of (i) Seller, or (ii) any member of the NOARK Group) is
required as a condition to the execution and delivery of the Transaction
Documents by Seller or the performance of its obligations under the Transaction
Documents.

(c) Nothing in this Section 3.6 shall be deemed to be a representation or
warranty with respect to any Environmental Law, which matters are addressed only
in Section 3.13 of this Agreement.

 

22



--------------------------------------------------------------------------------

3.7 Financial Statements.

(a) Attached hereto as Schedule 3.7(a) are (i) true, complete and correct copies
of each of OGT’s and OGG’s unaudited balance sheets as at December 31, 2008 and
related unaudited statements of income for the year ended December 31, 2008
(collectively, the “Ozark Unaudited Financial Statements”), and (ii) complete
copies of OGT’s and OGG’s unaudited balance sheets as at January 31, 2009 and
February 28, 2009 and related unaudited statements of income and cash flows for
the months ended January 31, 2009 and February 28, 2009 (collectively, the
“Ozark Monthly Financial Statements”).

(b) Except as set forth on Schedule 3.7(b): (i) each of the balance sheets
included in the Ozark Unaudited Financial Statements fairly presents in all
material respects the financial position of OGT and OGG, respectively, as of its
respective date; (ii) each of the statements of income included in the Ozark
Unaudited Financial Statements fairly presents in all material respects the
results of the operations of OGT and OGG, respectively, for the period covered
thereby; (iii) the Ozark Unaudited Financial Statements have been prepared in
accordance with GAAP, except in each case as otherwise indicated in any note to
the Ozark Unaudited Financial Statements; (iv) the Ozark Unaudited Financial
Statements are consistent with the books and records of OGT and OGG,
respectively; and (v) the Ozark Monthly Financial Statements have been prepared
applying the same policies, procedures and principles as used historically to
prepare comparable monthly financial statements.

3.8 No Undisclosed Liabilities; No Adverse Changes.

(a) No member of the NOARK Group has any Indebtedness, obligations, or other
liabilities, whether accrued, absolute, contingent, or otherwise
(“Liabilities”), of any nature, except Liabilities that (i) are accrued or
reserved against in the Ozark Unaudited Financial Statements or reflected in the
notes thereto, (ii) were incurred in the ordinary course of business since
December 31, 2008, (iii) have been or shall be discharged or paid in full prior
to the Closing, (iv) are not required to be reflected on a balance sheet in
accordance with GAAP, (v) relate to an asset of a similar value and that do not
exceed in the aggregate $5,000,000, or (vi) as set forth on Schedule 3.8(a);
provided, however, that the foregoing clauses (ii) and (vi) shall not apply to
any indebtedness for borrowed money or any off-balance sheet financing (but
excluding all operating leases that are not Capital Lease Obligations).

(b) Except as expressly permitted or contemplated by this Agreement or disclosed
in Schedule 3.8(b), since the Statement Date, there have been no actions taken
by any member of the NOARK Group outside of the ordinary course of business in
any material respect.

(c) Except as set forth on Schedule 3.8(c), none of the Ozark Gas Companies has
(i) engaged in any other business other than the Business since September 21,
2005, and (ii) to the Knowledge of Seller, engaged in any other business other
than the Business prior to September 21, 2005.

 

23



--------------------------------------------------------------------------------

3.9 Litigation. Except as disclosed on Schedule 3.9 or Schedule 3.15, there is
no action, inquiry, audit, investigation, notice, claim, suit, review or
proceeding pending, or, to the Knowledge of Seller, threatened, against or
involving (a) Seller (with respect to the Business or the NOARK Group), (b) any
member of the NOARK Group or (c) any properties, business, operations or rights
of (i) Seller (with respect to the Business or the NOARK Group), or (ii) any
member of the NOARK Group, whether governmental, public, or private, that would
individually or in the aggregate reasonably be expected to result in liability,
in the aggregate, together with all such investigations, actions, inquiries,
audits, notices, claims, suits, reviews and proceedings, in excess of $200,000,
or seeks to affect the Equity Interests, the NOARK Partnership Interests or the
NOARK Subsidiary Interests or the transactions contemplated by this Agreement.

3.10 Title to Assets; Pipeline Matters.

(a) Schedule 3.10(a) lists all of the material items of real property (including
Easements) and material pipelines, equipment and other tangible personal
property used or held for use in the conduct of the Business by the Ozark Gas
Companies. One of the Ozark Gas Companies owns good title to the property
included on Schedule 3.10(a) (other than Easements), free and clear of all Liens
other than Permitted Liens. The real and tangible personal property listed on
Schedule 3.10(a), together with the other real and personal property owned or
leased by the Ozark Gas Companies, include all real property and tangible
personal property that are necessary for the Ozark Gas Companies to conduct
their respective businesses in substantially the same manner as the Business
currently is being conducted.

(b) The Business conducted by the Ozark Gas Companies has and is being operated
in a manner that does not violate in any material manner the terms of any
easements, rights of way, permits, servitudes, licenses, leasehold estates, any
instruments creating an interest real property, and similar rights related to
real property (collectively, “Easements”) used by the Ozark Gas Companies in the
ordinary course of business. All Easements set forth on Schedule 3.10(a) (except
as set forth on Schedule 3.10(a)(1)) (i) are valid and enforceable, except as
the enforceability thereof may be affected by bankruptcy, insolvency or other
Laws of general applicability affecting the rights of creditors generally or
principles of equity; (ii) grant the rights purported to be granted thereby and
all rights necessary thereunder for the current operation of the Business,
except where the failure of any such Easement to be valid and enforceable or to
grant the rights purported to be granted thereby or necessary thereunder would
not reasonably be expected to materially impair the conduct of the Business as
currently conducted; and (iii) are free and clear of all Liens other than
Permitted Liens. The map attached as Schedule 3.10(b) generally depicts the
entire existing pipeline system which is currently owned or operated by the
Ozark Gas Companies (the “Pipeline System”). Except as set forth on Schedule
3.10(a)(1), the entire Pipeline System is subject to Easements, and there are no
gaps (including any gap arising as a result of any breach by any member of the
NOARK Group of the terms of an Easement) in the Easements other than gaps that
would not reasonably be expected to materially impair the conduct of the
Business as currently conducted.

 

24



--------------------------------------------------------------------------------

3.11 Intellectual Property. Except as listed on Schedule 3.11, (a) one of the
Ozark Gas Companies owns or has the right to use pursuant to license,
sublicense, agreement or otherwise all material items of Intellectual Property
required in the operation of the Business as presently conducted, (b) no third
party has asserted in writing against Seller or any member of the NOARK Group a
claim that any member of the NOARK Group is infringing on the Intellectual
Property of such third party and (c) no third party is infringing on the
Intellectual Property owned by any of the Ozark Gas Companies.

3.12 Material Contracts. Schedule 3.12 sets forth all Material Contracts
relating to the Business and all such Material Contracts have been made
available to Buyer prior to the date hereof, except as otherwise described on
Schedule 3.12. As to each Material Contract, (a) it is valid, binding, and in
full force and effect and is enforceable against the applicable Ozark Gas
Company, and, to the Knowledge of Seller, each other party thereto, in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar Laws now or
hereinafter in effect relating to creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law), and
considerations of public policy, (b) each Ozark Gas Company has performed its
obligations required to be performed to date under such Material Contracts in
all material respects, (c) there has not occurred any termination event or any
material default or, to the Knowledge of Seller, any event that with the lapse
of time or the giving of notice could constitute a default by any other party
thereunder, and (d) no notice of breach or default under, or any significant
dispute with respect to, or any claim for indemnification, or any other pending
claims thereunder exists or has been delivered to Seller or any of the Ozark Gas
Companies, except to the extent such matter has been fully resolved in
accordance with such Material Contract without any ongoing liability of any of
the Ozark Gas Companies with respect thereto.

3.13 Environmental Laws.

(a) Except as disclosed on Schedule 3.13, no member of the NOARK Group is in
violation of any Environmental Laws, except where such violation would not be
material.

(b) Except as disclosed on Schedule 3.13, no member of the NOARK Group is
subject to any existing, pending or, to the Knowledge of Seller, threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority under any Environmental Law.

(c) Except as disclosed on Schedule 3.13, no member of the NOARK Group is
subject to any outstanding order, judgment or arbitration award from, or
settlement with, any Governmental Authority under any Environmental Laws
requiring investigation or remediation or the payment of a fine or penalty or
has received any notice of alleged violation of or potential liability under any
Environmental Laws, and the operations of the members of the NOARK Group are not
subject to any unsatisfied remedial obligations under Environmental Laws.

(d) All Business Permits, if any, required to be obtained or filed by any member
of the NOARK Group under any Environmental Law, including without

 

25



--------------------------------------------------------------------------------

limitation those relating to the treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and (i) the members of the NOARK Group, as applicable, are in
compliance with the terms and conditions of all such Business Permits in all
material respects, (ii) except where the failure to obtain or file such Business
Permit or the failure to comply with such Permit would not be material.

(e) Seller has previously made available to Buyer, and listed on Schedule 3.13,
true, complete and correct copies, of (i) all environmental assessment or
investigation reports relating to a member of the NOARK Group or the Business
prepared by a third party, by or at the direction of Seller or its Affiliates,
or, to the Knowledge of Seller, prepared by a third party, by or at the
direction of any third party to the extent such reports or assessments are in
Seller’s or any of its Affiliates’ possession or control, and (ii) all
correspondence outside the ordinary course of business between Seller or any
Affiliate and any Governmental Authority addressing potentially material
environmental matters with respect to the Business or the NOARK Group, in each
case since September 21, 2005.

(f) To the Knowledge of Seller, there has been no unlawful exposure of any
Person or property to (i) any hazardous substance, hazardous waste, hazardous
material, pollutant or contaminant, as such terms are defined in any
Environmental Law, or (ii) any petroleum hydrocarbon or any degradation product
of a petroleum hydrocarbon, friable asbestos, PCBs, the handling, storage,
treatment or exposure of or to which is subject to regulation under any
Environmental Law, in connection with the Business that would be reasonably
expected to result in a material claim for damages or compensation.

3.14 Taxes. Except as set forth on Schedule 3.14, (a) all Tax Returns required
to be filed by or with respect to any member of the NOARK Group have been filed
and all such Tax Returns are complete and correct in all material respects,
(b) all Taxes due from any member of the NOARK Group (whether or not due in
connection with the filing of any Tax Return) have been paid in full, (c) there
are no Liens on any of the Assets that arose in connection with any failure to
pay any Tax, (d) there is no claim against any member of the NOARK Group (and no
claim for which a member of the NOARK Group may be held liable) pending by any
Governmental Authority in connection with any Tax, (e) no Tax Return of a member
of the NOARK Group is under audit or examination by any Governmental Authority,
(f) there are no agreements or waivers currently in effect that provide for an
extension of time with respect to the filing of any such Tax Return or the
assessment or collection of any Tax for which a member of the NOARK Group may be
liable, (g) to the Knowledge of Seller, no written claim has been made by any
Governmental Authority in a jurisdiction where a member of the NOARK Group does
not file a Tax Return that it is or may be subject to taxation in that
jurisdiction, (h) each member of the NOARK Group is (and has been since the date
of its formation (or in the case of AAP, has been since its conversion into a
limited liability company)) either disregarded as an entity separate from its
owner, or treated as a partnership if it had more than one owner, for federal
income tax purposes, (i) each member of the NOARK Group has collected or
withheld and paid over to the appropriate Tax Authority all Taxes that it was
required to collect or withhold and (j) no member of the NOARK Group is a party
to or bound by any Tax allocation, sharing or indemnity agreement or arrangement
and no member of the NOARK Group has any

 

26



--------------------------------------------------------------------------------

liability for the Taxes of any other Person, as a result of being a member of a
combined, consolidated or unitary group, as a transferee or successor, by
contract or otherwise (except for AAP, which may have such liability with
respect to periods prior to its conversion).

3.15 No FERC Proceedings. Except as disclosed on Schedule 3.15, there are no
pending, or to the Knowledge of Seller threatened, FERC proceedings involving
any member of the NOARK Group.

3.16 Seller Security. Schedule 3.16 contains a true, complete and correct
listing of the cash collateral, letters of credit, and guaranties (“Seller’s
Security”) in effect as of the date of this Agreement securing the performance
of the Ozark Gas Companies under Material Contracts and other obligations of any
member of the NOARK Group or the Business.

3.17 Brokerage Agreements. None of Seller or any member of the NOARK Group has
entered (directly or indirectly) into any agreement with any Person for the
payment of any commission, brokerage or “finder’s fee” in connection with the
transactions contemplated by this Agreement for which Buyer or a member of the
NOARK Group would be liable.

3.18 Insurance. Schedule 3.18 sets forth summaries of all insurance policies and
fidelity bonds, including expiration dates and deductibles covering the members
of the NOARK Group, the Business, and the Subject Employees (other than Employee
Plans), and Seller has made available to Buyer true, complete and correct copies
of all such policies and bonds. All insurance policies covering the members of
the NOARK Group or their respective operations and assets are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the Closing Date have been paid, and no written notice of cancellation
or termination has been received with respect to any such policy. Such policies,
including without limitation products liability insurance, (i) are sufficient
for compliance in all material respects with all requirements of Law and of all
Material Contracts to which any of the members of the NOARK Group is a party,
and (ii) are valid policies, enforceable against the members of the NOARK Group
as applicable, and, to the Knowledge of Seller, the other parties thereto, in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar Laws affecting
creditors’ rights generally and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at Law),
except where such invalidity or unenforceability would not be material to the
Business.

3.19 Accounts Receivable. Any and all accounts receivable of any member of the
NOARK Group, including all such amounts described in the Ozark Unaudited
Financial Statements (or notes thereto) as accounts receivable, notes receivable
or other receivables from officers, employees or shareholders, without taking
into account any provision for doubtful accounts related thereto of members of
the NOARK Group (i) represent valid and bona fide claims arising in the ordinary
course of business in connection with bona fide transactions, and (ii) are free
from any conditions of payment, offsets, counterclaims, allowances, credits or
defenses of any kind.

 

27



--------------------------------------------------------------------------------

3.20 Throughput Data and Imbalances.

(a) Attached hereto as Schedule 3.20(a) are historical throughput data and
information for the calendar years 2007 and 2008 relating to the Business and
the Ozark Gas Companies. To the Knowledge of Seller, such throughput data and
information is accurate and complete in all material respects with respect to
the information for each calendar year period, without representation as to any
specific monthly volume. To the Knowledge of Seller, subsequent to such period,
there have been no material adverse changes in the volumes of natural gas
gathered and transported by the Ozark Gas Companies, taken as a whole.

(b) Except as set forth on Schedule 3.20(b) or for normal immaterial pipeline
imbalances that are adjusted by the pipeline in the Pipeline System each month,
there are no wellhead imbalances or other imbalances which require payment from
the Ozark Gas Companies to a third party or for which the Ozark Gas Companies
would otherwise be responsible, including without limitation to each other.

3.21 Officers, Directors, Employees and Employee Plans.

(a) No member of the NOARK Group has, or has ever had, any employees. Seller
does not have and never had any employees in connection with, or who have
provided services to, the Business. Except for the Change of Control Agreements,
neither Seller nor any member of the NOARK Group has ever sponsored, maintained,
had an obligation with respect to (other than the obligation to reimburse an
Affiliate of Seller for the allocated costs associated with an Affiliate’s
employee benefit plans) or been a party to an “employee benefit plan,” as
defined in Section 3(3) of ERISA, employment, severance, change of control or
similar contract, plan arrangement or policy or other plan or arrangement
(written or oral) providing for compensation, bonuses, profit-sharing, equity
option or other equity-related rights or other forms of incentive or deferred
compensation, vacation benefits, insurance (including any self-insured
arrangements), health or medical benefits, employee assistance program,
disability or sick leave benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) (collectively, “Employee Plans”), and, after the Closing, no member of
the NOARK Group shall have any Liability to Seller, any ERISA Affiliate of
Seller, any current or former employee of Seller or its Affiliates or any other
Person with respect to any Employee Plan. Schedule 3.21(a) sets forth a correct
and complete list of all Seller Plans.

(b) The Change of Control Agreements comply in all material respects with and
have been administered in substantial compliance with their terms and with the
applicable provisions of the Code, ERISA and other applicable Laws. With respect
to employees of the Business, there are no claims or disputes under the terms
of, or in connection with, the Change of Control Agreements.

(c) With respect to any “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, that is sponsored, maintained or contributed to, or has
been

 

28



--------------------------------------------------------------------------------

sponsored, maintained or contributed to within six years prior to the date of
this Agreement, by any member of the NOARK Group, Seller, or any ERISA Affiliate
of any member of the NOARK Group or Seller, (i) no withdrawal liability, within
the meaning of Section 4201 of ERISA, has been incurred, which withdrawal
liability has not been satisfied, (ii) no liability to the Pension Benefit
Guaranty Corporation has been incurred by any such entity, which liability has
not been satisfied, (iii) no waived funding deficiency, within the meaning of
Section 302 of ERISA or Section 412 of the Code, exists, (iv) all contributions
(including installments) to such plan required under the terms of such plan or
pursuant to applicable Law have been timely made, (v) no failure to meet the
minimum funding standards under Section 302 of ERISA or Section 412 of the Code
(determined without regard to Section 302(c) of ERISA or Section 412(c) of the
Code) has occurred, (vi) no failure to satisfy the requirements of
Section 401(a)(29) of the Code, Section 436 of the Code or Section 206(g) of
ERISA has occurred, and (vii) no condition exists or event or transaction has
occurred with respect to any such plan which would reasonably be expected to
result in any member of the NOARK Group incurring any liability, fine or
penalty. The representations and warranties made by Seller pursuant to the
preceding sentence shall be limited to the Knowledge of Seller to the extent
such representations and warranties relate to any period prior to September 21,
2005.

(d) In connection with the consummation of the transactions contemplated by this
Agreement, no payments of money or other property, acceleration of benefits, or
provision of other rights have been or will be made hereunder, under any
agreement contemplated herein, under any Seller Plan or under any other
agreement that would be reasonably likely to be nondeductible under Section 280G
of the Code, whether or not some other subsequent action or event would be
required to cause such payment, acceleration, or provision to be triggered.

(e) Except as set forth on Schedule 3.21(e), no member of the NOARK Group has
any elected or appointed officers.

(f) Schedule 3.21(f) sets forth the names, employer(s), work location, job
titles, dates of hire, dates of service for employee benefit purposes, annual
salaries or hourly wages, other compensation, leave of absence status (with
details about the type of leave and how long such leave has been ongoing, if
applicable) and a description of any applicable employment agreement, including
change-in-control agreements, (whether written or oral) or collective bargaining
agreement for each of the employees of Seller or any of its Affiliates who spend
substantially all of their business time providing services relating to the
Business or the operation of the members of the NOARK Group (the “Subject
Employees”).

(g) None of the Subject Employees are subject to, and neither Seller nor its
Affiliates nor any of the members of the NOARK Group is a party to, any
collective bargaining agreement or other labor contract relating to the
Business. Neither Seller nor its Affiliates nor any member of the NOARK Group
has agreed to recognize any union or other collective bargaining representative
relating to the Business, nor has any union or other collective bargaining
representative been certified as the exclusive bargaining representative of any
Subject Employee or any other employee of Seller or its Affiliates

 

29



--------------------------------------------------------------------------------

relating to the Business. In addition, neither Seller nor its Affiliates nor any
member of the NOARK Group has received notice during the past year of the intent
of any Governmental Authority responsible for the enforcement of labor or
employment Laws to conduct an audit of Seller or its Affiliates or any of the
members of the NOARK Group and, to the Knowledge of Seller, no such audit is in
progress. Furthermore there is, and there has been, no labor strike, material
labor dispute, material labor slow-down, material work stoppage, or other
material labor difficulty pending or, to Seller’s Knowledge, threatened, against
Seller or its Affiliates or any of the members of the NOARK Group. Neither
Seller nor its Affiliates nor any of the members of the NOARK Group is a party
to, or otherwise bound by, any Order by a Governmental Authority or consent
decree with any Governmental Authority relating to employees or employment
practices.

(h) Except as set forth on Schedule 3.21(h), (i) no Subject Employee is subject
to any individual employment agreement (whether written or oral), (ii) each
Subject Employee is an at-will employee, and (iii) neither Seller nor any of its
Affiliates, including the members of the NOARK Group, is a party to any
agreement or arrangement with any Subject Employee that would: (A) require the
payment of change-in-control, severance, retention, incentive or other payments
as a result of the transactions contemplated by this Agreement; or (B) require
Buyer or any of its Affiliates or the members of the NOARK Group to hire any
Subject Employee or that would restrict Buyer or any of its Affiliates from
relocating, consolidating, merging or closing, in whole or in part, any portion
of the Business, subject to applicable law.

(i) All Subject Employees and all former employees of Seller or any of its
Affiliates who have provided services relating to the Business or the operation
of the members of the NOARK Group have been, or will have been on or before the
second customary payroll of an Affiliate of Seller occurring after the Closing,
paid in full by Seller or its Affiliates (other than the NOARK Group) all wages,
salaries, commissions, bonuses, vacation pay, severance and termination pay,
sick pay, and other compensation for all services performed by them that was
accrued by them up to the Closing, payable in accordance with the customary
payroll procedures of Seller and its Affiliates, as applicable.

(j) Within the past 90 days, no member of the NOARK Group has taken an action
that constitutes a mass layoff, mass termination or plant closing (or any
analogous term), within the meaning of WARN or any analogous state law, at any
site where the Business is conducted.

3.22 Bank Accounts. Schedule 3.22 sets forth a true, complete and correct list
of all deposit, demand, time, savings, passbook, security or similar accounts
the members of the NOARK Group maintain with any bank or financial institution,
the names and addresses of the financial institutions maintaining each such
account, the purpose for which such account is established and the authorized
signatories on each such account.

3.23 Transactions with Affiliates. Except as set forth on Schedule 3.23,
(a) there are no agreements between (i) any of the members of the NOARK Group or
any of their directors, officers, employees or consultants, or any member of
their immediate families, on the one hand,

 

30



--------------------------------------------------------------------------------

and (ii) Seller or any of its Affiliates (other than members of the NOARK Group)
or any of their directors, officers, employees or consultants or any members of
their immediate families or any of their Affiliates, on the other hand, and
(b) none of the obligations of the members of the NOARK Group or the Business
are guaranteed by Seller or any Affiliate of Seller (other than members of the
NOARK Group).

3.24 Change of Control Agreements. All Change of Control Agreements have been
amended in accordance with the form of amendment for all such Change of Control
Agreements set forth on Schedule 3.24 hereto.

3.25 Data Room. Schedule 3.25 sets forth a true, complete and correct index of
all documents that have been posted to the Data Room at any time on or before
April 5, 2009.

3.26 Disclaimers.

(a) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS AGREEMENT, OR CONFIRMED IN
THE CERTIFICATE DELIVERED PURSUANT TO SECTION 2.2(b)(i), (I) SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES), IN ALL CASES IN RESPECT OF THE BUSINESS, THE NOARK
GROUP, THE EQUITY INTERESTS, OR ANY OF THE ASSETS OF THE NOARK GROUP, INCLUDING
WITH RESPECT TO (I) THE OPERATION OF THE BUSINESS AFTER THE CLOSING, OR (II) THE
PROBABLE SUCCESS OR PROFITABILITY OF THE BUSINESS AFTER THE CLOSING.

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS AGREEMENT, OR CONFIRMED IN
THE CERTIFICATE DELIVERED PURSUANT TO SECTION 2.2(b)(i), AND WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS
OF THE NOARK GROUP, (II) THE CONTENT, CHARACTER OR NATURE OF ANY MEMORANDUM OR
REPORT OF ANY CONSULTANT RELATING TO THE ASSETS OF THE NOARK GROUP, (III) THE
QUANTITY, QUALITY OR NATURE OF HYDROCARBONS LOCATED IN OR RELATING TO THE ASSETS
OF THE NOARK GROUP, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OF THE NOARK
GROUP OR FUTURE REVENUES GENERATED BY THE ASSETS OF THE NOARK GROUP OR THE
BUSINESS, (V) THE TRANSPORTATION, PROCESSING OR GATHERING OF HYDROCARBONS FROM
THE ASSETS OF THE NOARK GROUP, (VI) THE MAINTENANCE,

 

31



--------------------------------------------------------------------------------

REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS
OF THE NOARK GROUP, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES,
(VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO BUYER OR ITS AFFILIATES, OR ITS EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM REDHIBITORY VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT
BUYER SHALL BE DEEMED TO BE RECEIVING THE ASSETS OF THE NOARK GROUP IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER
DEEMS APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM
PATENT OR TRADEMARK INFRINGEMENT.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

4.1 Organization and Qualification. Buyer is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to
conduct its business as it is now being conducted and to own, lease, and operate
its property and assets except where the failure to be so organized, existing,
and in good standing or to have such power or authority would not, in the
aggregate, either (a) have a material adverse effect on the business, results of
operations, assets, or financial condition of Buyer or (b) impair, hinder, or
adversely affect the ability of Buyer to perform material obligations under this
Agreement or to consummate the transactions contemplated hereby (either of such
effects, a “Buyer Material Adverse Effect”).

4.2 Authority. Buyer has all requisite limited partnership authority and power
to execute and deliver the Transaction Documents and to consummate the
transactions contemplated by the Transaction Documents. The execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated by the Transaction Documents have been duly and validly authorized
by all required action on the part of Buyer and no other proceedings on the part
of Buyer are necessary to authorize the Transaction Documents or to consummate
the transactions contemplated by the Transaction Documents. The Transaction
Documents have been duly and validly executed and delivered by Buyer and,
assuming the Transaction Documents have been duly authorized, executed, and
delivered by Seller, the Transaction Documents shall constitute a valid and
binding agreement of Buyer,

 

32



--------------------------------------------------------------------------------

enforceable against Buyer in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
Laws now or hereafter in effect relating to or affecting creditors’ rights
generally, including the effect of statutory and other Laws regarding fraudulent
conveyances and preferential transfers, and subject to the limitations imposed
by general equitable principles and considerations of public policy.

4.3 No Conflicts. Neither the execution and delivery of the Transaction
Documents by Buyer nor the consummation of the transactions contemplated hereby
or thereby by Buyer will (a) violate any provision of the limited partnership
agreement (or other comparable governing documents) of Buyer, (b) require any
material consent, waiver, or approval of any Governmental Authority, except for
material consents and approvals to be made and obtained before the Closing and
those which have been made and obtained, (c) result in any material violation or
breach of, or constitute (with or without notice or lapse of time or both) a
material default (or give rise to any right of termination, cancellation,
acceleration, or any obligation to repay) under, any of the terms, conditions,
or provisions of any indenture, mortgage, note, bond, encumbrance, license,
contract, lease, franchise, permit, agreement, or other instrument or obligation
to which Buyer is a party or by which Buyer or any of its properties or assets
may be bound, or (d) violate in any material respect any order, writ, judgment,
injunction, decree, statute, ordinance, rule, or regulation of any Governmental
Authority applicable to Buyer or by which any of its properties or assets may be
bound.

4.4 Litigation. There is no action, inquiry, audit, investigation, notice,
claim, suit, review, or proceeding, pending or, to the Knowledge of Buyer,
threatened against Buyer before any court, arbitrator, or governmental or
regulatory body or authority that could prevent, delay or otherwise adversely
affect the consummation of the transactions contemplated by this Agreement.

4.5 Brokerage Agreements. Buyer has not entered (directly or indirectly) into
any agreement with any Person for the payment of any commission, brokerage or
“finder’s fee” in connection with the transactions contemplated by this
Agreement for which Seller or any of Seller’s Affiliates would be liable.

4.6 Investment Intent. Buyer is acquiring the Equity Interests for its own
account for investment and not with a view towards the resale, transfer, or
distribution thereof, nor with any present intention of distributing the Equity
Interests in violation of the Securities Act, other applicable federal or state
securities laws and the rules and regulations promulgated thereunder. Buyer
acknowledges that the Equity Interests have not been registered under the
Securities Act or other applicable federal or state securities laws and the
rules and regulations promulgated thereunder, by reason of the contemplated sale
of the Equity Interests in a transaction exempt from the registration
requirements of the Securities Act and state securities laws and the rules and
regulations promulgated thereunder. Buyer represents that it is fully informed
as to the applicable limitations upon any distribution or resale of the Equity
Interests under the Securities Act and other applicable federal and state
securities laws, and the rules and regulations promulgated thereunder, and Buyer
agrees that it will refrain from transferring, distributing or otherwise
disposing of the Equity Interests, or any interest therein, in such manner as to
violate the registration requirements of the Securities Act or of any applicable
federal or state securities Law and the rules and regulations promulgated
thereunder. Buyer is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

33



--------------------------------------------------------------------------------

4.7 Availability of Funds. Buyer has unconditional access to funds sufficient to
fund the consummation of the transactions contemplated by this Agreement and
satisfy all other costs and expenses arising in connection therewith for which
Buyer is responsible.

4.8 Independent Investigation; Representations. Buyer has conducted its own
independent investigation, review and analysis of the assets and liabilities of
the Ozark Gas Companies and prospects of the Business, which investigation,
review and analysis was done by Buyer and the Buyer Representatives. Buyer
acknowledges that it and the Buyer Representatives have been provided adequate
access to the personnel, properties, premises and records of the Business for
such purpose. In entering into this Agreement, Buyer acknowledges that it has
relied solely upon the aforementioned investigation, review and analysis and not
on any factual representations or opinions of Seller or the Seller
Representatives (except the specific representations and warranties of Seller
set forth in Article III of this Agreement). Buyer hereby acknowledges and
agrees that other than the representations and warranties made in Article III of
this Agreement, none of Seller or any of the Seller Representatives make or have
made any representation or warranty, express or implied, at law or in equity,
with respect to the Business, or the assets or liabilities of the Ozark Gas
Companies, including as to (i) the operation of the Business after the Closing,
or (ii) the probable success or profitability of the Business after the Closing.

ARTICLE V

CERTAIN COVENANTS AND AGREEMENTS

5.1 Conduct of Business prior to the Closing Date. Seller agrees that, except as
expressly set forth in this Agreement or on Schedule 5.1 or approved by Buyer in
writing, from the date of this Agreement through, and including, the Closing
Date:

(a) The NOARK Group and Seller and its Affiliates, as applicable, shall operate
the Business in the ordinary course of business including with respect to the
collection of receivables and payment of payables, and Seller, its Affiliates
and the NOARK Group, as applicable, will use all reasonable efforts to preserve
intact their relationships with their customers, suppliers, distributors,
employees and other Persons having commercially beneficial relationships with
any member of the NOARK Group in the ordinary course of business;

(b) No change shall be made in the certificate of formation, partnership
agreement, limited liability company operating agreement, members’ agreement or
any other organizational document of any of the members of the NOARK Group;

(c) No change shall be made in the number or dollar amount of authorized or
issued equity interests of the members of the NOARK Group; nor shall any option,
warrant, call, right, commitment, conversion right, right of first refusal, or
agreement of any character be granted or made by Seller or a member of the NOARK
Group relating to the authorized or issued equity interests of any member of the
NOARK Group; nor shall a member of the NOARK Group issue, grant or sell any
securities or obligations convertible into equity interests in a member of the
NOARK Group;

 

34



--------------------------------------------------------------------------------

(d) No member of the NOARK Group shall incur any Indebtedness (other than trade
payables incurred in the ordinary course of business) or make any loans,
advances or capital contributions to, or investments in, any other Person;

(e) No member of the NOARK Group, nor Seller or any of its Affiliates, shall
(i) increase the compensation payable or to become payable to any Subject
Employee, officer or director thereof except in the ordinary course of business
as part of regular annual reviews, or increase any bonus plan or other employee
benefit plan, or (ii) commit itself to any additional pension, profit-sharing,
bonus, incentive, deferred compensation, equity interest purchase, equity
interest option, equity interests appreciation right, severance pay, retirement
or other employee benefit plan, agreement or arrangement, or to any material
employment or consulting agreement with or for the benefit of any Person, or
(iii) hire any Person to perform services with regard to the Business or
terminate the employment of any Subject Employee unless such hire or termination
is consistent with past practices, is undertaken in the ordinary course of
business and, in the reasonable opinion of Seller or its Affiliates, as
applicable, is necessary for the orderly continuation of the Business;

(f) No member of the NOARK Group shall acquire or sell, transfer or otherwise
dispose of, or agree to sell, transfer or otherwise dispose of, any of its
material assets or properties, except for acquisitions or sales of inventory by
the Ozark Gas Companies in the ordinary course of business to their respective
customers;

(g) Except as required by the provisions of any Material Contract or as required
by applicable Law, no member of the NOARK Group shall make any capital
expenditures that are in excess of $200,000, in the aggregate, per month;

(h) No member of the NOARK Group shall settle, cancel, compromise, release or
provide a waiver with respect to any claim, action or proceeding existing on or
commenced after the date of this Agreement and involving more than $500,000 in
the aggregate other than those claims, actions and proceedings set forth on
Schedule 5.1(h);

(i) No member of the NOARK Group shall merge or consolidate with, or acquire any
or all of the securities (other than transactions involving marketable
securities) or assets of, any other Person;

(j) No member of the NOARK Group shall grant or consent to any Lien on any of
the properties or assets of the NOARK Group;

(k) No member of the NOARK Group shall make, amend, rescind or revoke any
material election, with respect to, or compromise any claim or proceeding
relating to, Taxes, and no member of the NOARK Group shall change its accounting
or Tax practices or policies, except where required to do so by GAAP, RAP or
Law.

 

35



--------------------------------------------------------------------------------

(l) No member of the NOARK Group shall enter into any transaction with any
Affiliate of any such Person, except for services necessary for and in the
ordinary course of business;

(m) No member of the NOARK Group shall make any amendment or terminate any
Material Contract or waive any rights or provisions thereunder, except for
immaterial amendments or waivers in the ordinary course of business;

(n) No member of the NOARK Group shall enter into any contract, understanding or
commitment that restrains, restricts, limits or impedes the ability of the NOARK
Group to compete with or conduct any business or line of business in any
geographic area;

(o) No member of the NOARK Group shall (i) obtain any guarantee, security or
credit support from Seller, any of its Affiliates (other than the NOARK Group)
or any other Person, or (ii) issue any guarantee, security or credit support to
Seller, any of its Affiliates (other than the NOARK Group), or any other Person;
and

(p) Neither Seller nor any member of the NOARK Group shall agree to do any of
the foregoing.

5.2 Efforts to Consummate; Rights under Prior Agreements.

(a) Each of the Parties shall (and Seller shall cause its Affiliates to) use all
reasonable efforts to take, or cause to be taken, all lawful and reasonable
actions within its control and to do, or cause to be done, all lawful and
reasonable things within its control necessary to fulfill the conditions
precedent to the obligations of such Party hereunder and to consummate and make
effective as promptly as practicable the transactions contemplated by this
Agreement and to cooperate with each other in connection with the foregoing.
Without limiting the generality of the foregoing, each Party will cooperate and
use all reasonable efforts to take, or cause to be taken, all appropriate
actions and to make, or cause to be made, all filings necessary, proper or
advisable under the HSR Act and all other applicable Laws to consummate and make
effective the transactions contemplated by this Agreement, including their
respective reasonable efforts to obtain, prior to the Closing, all Business
Permits and Orders of Governmental Authorities and consents of parties to
contracts with the members of the NOARK Group, as applicable, as are required
for the consummation of the transactions contemplated by this Agreement, and
will defend against any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the performance of the obligations
under this Agreement. Without limiting any other rights hereunder, nothing in
this Agreement shall be construed as an attempt or an agreement by Seller or the
NOARK Group to assign or cause the assignment of any contract or agreement which
is non-assignable without the consent of the other party or parties thereto,
unless such consent shall have been given. Except as otherwise agreed, and
without limiting any other rights hereunder, in no event shall “reasonable
efforts” be deemed to require the payment of any cash or other consideration by
any Party to this Agreement to a Governmental Authority, other than filing fees
and related expenses, or to obtain the consent of any third party.

 

36



--------------------------------------------------------------------------------

(b) If at any time after the Closing, Seller, Seller Parent or any of their
Affiliates has any rights, claims, title or interest, including but not limited
to indemnification rights and any rights, title or interest in any asset,
contract, property, permit, easement, lease or license relating to the Business
or any member of the NOARK Group, under that certain Stock Purchase Agreement,
dated as of September 21, 2005, between Enogex Inc., an Oklahoma corporation,
and Seller Parent or that certain Stock Purchase Agreement, dated as of May 1,
2006, between Southwestern Energy Company, an Arkansas corporation, and the
exercise of such rights would benefit the Business or any member of the NOARK
Group, then, if Buyer requests, Seller shall (or shall cause its respective
Affiliate), at Buyer’s sole cost (without limiting Buyer’s rights to
indemnification under this Agreement), promptly to exercise such rights in favor
of Buyer or any of its Affiliates as requested and shall transfer any benefits,
following Seller’s receipt thereof, to Buyer or its designated Affiliate.

5.3 Transfer of Assets, Permits and Licenses.

(a) Prior to Closing, if Seller or any of its Affiliates, other than the NOARK
Group, owns any rights, title or interest in any assets, contracts, property,
permits, easements, leases or licenses relating to the Business, then Seller
shall transfer and shall cause its Affiliates to transfer such rights, title or
interest, except for any such rights, title, or interests that are Excluded
Assets, to the pertinent Ozark Gas Company designated by Buyer, for no
additional consideration and shall obtain all required consents, if any, for
such transfers. If, after Closing, Seller or any of its Affiliates, other than
the NOARK Group owns any rights, title or interest in any assets, contracts,
property, permits, easements, leases or licenses relating to the Business due to
a failure to transfer any such rights, title or interest pursuant to the
immediately preceding sentence, then Seller shall promptly transfer and shall
cause its Affiliates to promptly transfer such rights, title or interest, except
for any such rights, title, or interests that are Excluded Assets, to the
pertinent Ozark Gas Company designated by Buyer, for no additional consideration
and shall obtain all required consents, if any, for such transfers.

(b) At or prior to Closing, Seller shall (i) have obtained FCC authority for
Seller or an Affiliate of Seller to have control over the radio licenses listed
in Schedule 5.3(b) and such licenses shall in good standing, all as reflected in
the FCC’s Uniform Licensing System database; and (ii) have obtained further
consent from the FCC for Seller or an Affiliate of Seller to transfer control of
the radio licenses listed in Schedule 5.3(b) to Buyer or an Affiliate of Buyer.

(c) From the date hereof until the end of the term of the Transition Services
Agreement, with respect to any software listed on Schedule 3.11 for which
(i) consent would be required for Buyer or its Affiliates (including the Ozark
Gas Companies) to utilize such software in connection with the Business from and
after Closing, and (ii) Buyer indicates that it intends to utilize such software
during such period, Buyer and Seller shall use commercially reasonable efforts
to obtain such consent. Buyer and Seller

 

37



--------------------------------------------------------------------------------

shall each bear 50% of the costs of any fees charged by the respective licensors
to grant such consents, and the Parties agree that any reimbursement of fees
paid by one Party on behalf of the other may be offset against amounts due under
the Transition Services Agreement; provided, however, that in no event shall
Seller be required to bear more than $400,000 of such fees.

5.4 HSR Act.

(a) Each Party will, within 7 Business Days after the date hereof, file (or
cause its appropriate Affiliate to file) with the appropriate Governmental
Authorities the notification and report form required for the transactions
contemplated by this Agreement and any supplemental information requested in
connection therewith pursuant to the HSR Act, which filing will include a
request for early termination of any applicable waiting period. Each Party will
use all reasonable efforts to cooperate with one another in making the filings
and submissions referred to above and each Party will furnish, or cause to be
furnished, to the others any necessary information and reasonable assistance as
the others may request in connection with their preparation of any filing or
submission that is necessary or advisable under the HSR Act. Such notification
and report form and all such supplemental information filed or submitted by such
Party (or such Affiliate) will be in substantial compliance with the
requirements of the HSR Act. Each Party will use all reasonable efforts to
resolve such objections, if any, as the Federal Trade Commission, the Antitrust
Division of the Department of Justice or any other Person may assert under
relevant antitrust or competition Laws with respect to the transactions
contemplated by this Agreement. Each Party will keep the others reasonably
informed, to the extent permitted by applicable Laws, of the status of any
communications with, and inquiries or requests for additional information from,
any Governmental Authority in connection with the matters contemplated by this
Section, and will use all reasonable efforts to comply (and, if applicable,
cause the compliance by its appropriate Affiliates) promptly with any such
inquiry or request and to defend against any action of any Governmental
Authority or other Person that attempts to enjoin the transactions contemplated
by this Agreement. Each Party will, and will cause its Affiliates to, use all
reasonable efforts to cause the expiration or early termination of the waiting
period under the HSR Act. The costs of any filing fees required in connection
with any filing made under the HSR Act shall be borne equally between Buyer and
Seller.

(b) The Parties shall not take any action with the intention to or that could
reasonably be expected to hinder or delay the obtaining of clearance or any
necessary approval of any Governmental Authority under the HSR Act or the
expiration or early termination of any required waiting period thereunder.

5.5 Liability for Transfer Taxes. Each of Buyer and Seller shall be responsible
for one-half of all sales (including bulk sales, if applicable), use, value
added, documentary, stamp, gross receipts, registration, transfer, conveyance,
excise, recording, license, notary and other similar Taxes, levies, charges and
fees, including all interest and penalties thereon and additions thereto,
whether disputed or not (“Transfer Taxes”), arising out of or in connection with
or attributable to the transactions effected pursuant to this Agreement. The
Party required by Law

 

38



--------------------------------------------------------------------------------

to file all necessary Tax Returns relating to such Transfer Taxes shall prepare
and file such Tax Returns, and Buyer and Seller shall each, and shall each cause
their Affiliates to, cooperate to minimize the incurrence of any such Transfer
Taxes, and with respect to any such Transfer Taxes due, in the timely
preparation and filing of, and join in the execution of, any such Tax Returns.

5.6 Notice of Certain Events. From the date of this Agreement until the earlier
of (a) the Closing Date, or (b) the date this Agreement is terminated in
accordance with the provisions hereof, Seller shall promptly notify Buyer of the
commencement of any suit, action, claim, arbitration or investigation against
Seller or any of Seller’s Affiliates relating to or involving or otherwise
affecting the Business or any member of the NOARK Group of which Seller has
Knowledge that, if pending on the date hereof, would have been required to have
been disclosed pursuant to Section 3.9 or that relates to the consummation of
the transactions contemplated by this Agreement.

5.7 Supplements to Schedules. From time to time until the Closing, Seller shall
supplement or amend the Schedules that Seller delivered with respect to any
matter of which Seller has Knowledge first existing or occurring following the
date of this Agreement that (a) if existing or occurring at or prior to the date
of this Agreement, would have been required to be set forth or described in the
Schedules, or (b) is necessary to correct any information in the Schedules that
has been rendered inaccurate thereby. No supplement or amendment to any Schedule
shall have any effect on the satisfaction of the conditions set forth in Article
VI and shall not amend or cure any misrepresentation, breach of warranty, breach
of covenant or breach of this Agreement. For the avoidance of doubt, the
indemnification provisions set forth in Article VII shall apply to any
misrepresentation or breach of this Agreement of which Buyer becomes aware as a
result of Seller’s obligations to supplement the Schedules in accordance with
this Section 5.7, notwithstanding any such supplement or amendment.

5.8 Access.

(a) During the period from the date of this Agreement to the Closing or the
prior termination of this Agreement pursuant to Section 8.1, Buyer and its
counsel, accountants, financial advisors, potential financial sources,
employees, agents and other authorized representatives (the “Buyer
Representatives”) shall be given reasonable access during normal business hours
and upon reasonable prior notice to the facilities, properties, personnel, books
and records (including, without limitation, Tax records) of the NOARK Group,
Seller and its Affiliates for the purpose of conducting an investigation of
their financial condition, status, Business, employment matters, properties and
assets; provided, however, that (i) Buyer and the Buyer Representatives will not
request information, or otherwise contact, any officer, director or employee of
Seller, or Seller’s Affiliates, or of any member of the NOARK Group without
arranging such contact with any of the individuals listed on Schedule 1.1(C),
and (ii) such investigation shall be conducted in a manner that does not
unreasonably interfere with the normal operations of the NOARK Group.
Additionally, Buyer Representatives shall have from the date of this Agreement
to the Closing Date or the prior termination of this Agreement pursuant to
Section 8.1 the opportunity to conduct further environmental reviews during
regular business hours in such manner as not to unreasonably interfere with
normal operations of the NOARK Group and, in each case, with at least
forty-eight (48)

 

39



--------------------------------------------------------------------------------

hours advanced written notice to Seller, provided, however, that Buyer shall
have no right to perform, whether itself or through any third parties, any
invasive soil or groundwater tests, or any other invasive environmental
assessments in respect to any member of the NOARK Group and their respective
assets without prior consent of Seller. Seller and the NOARK Group will cause
their respective counsel, accountants, financial advisors, employees, agents and
other authorized representatives (the “Seller Representatives”) to be available
to Buyer and the Buyer Representatives at all reasonable times during normal
business hours and upon reasonable prior notice for such purposes. Seller shall
have the right to have a Seller Representative present at all times during any
such inspections, interviews and examinations. Additionally, Buyer shall, and
shall cause the Buyer Representatives to, hold in confidence all such
information provided or made available to Buyer or the Buyer Representatives
pursuant to this Section 5.8 on the terms and subject to the conditions
contained in the Confidentiality Agreement.

(b) Notwithstanding the foregoing, Buyer shall have no right of access to, and
Seller shall have no obligation to provide to Buyer, information relating to
(i) bids received from others in connection with the transactions contemplated
by this Agreement (or similar transactions) and information and analyses
(including financial analyses) relating to such bids; (ii) any information the
disclosure of which would jeopardize any privilege available to Seller, Seller
Parent, any member of the NOARK Group or any of Seller’s Affiliates relating to
such information or would cause Seller, Seller Parent, any member of the NOARK
Group or any of Seller’s Affiliates to breach a confidentiality obligation; or
(iii) any information the disclosure of which would result in a violation of
Law. Notwithstanding the foregoing, Seller shall provide Buyer with appropriate
substitute disclosure arrangements under circumstances in which the restriction
of the preceding sentence apply. Buyer and Seller shall cooperate to ensure that
the provision of access hereunder to Buyer and the Buyer Representatives shall
comply in all respects with the FERC’s Standards of Conduct for Transmission
Providers set forth in 18 C.F.R. Part 358, et seq.

(c) Buyer shall indemnify the Seller Indemnified Parties and their respective
representatives, and save them harmless, effective as and from the date hereof,
from and against any Damages that they or any of them may suffer or incur, or
that may be made or brought against any of them, as a result of, in respect of,
or arising out of any injury to the person or property of Buyer or the Buyer
Representatives as a result of, or in connection with any site visits or
inspections of the assets or properties of any Seller Indemnified Party. THE
INDEMNIFICATION PROVISIONS IN THIS SECTION 5.8 SHALL BE ENFORCEABLE REGARDLESS
OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

(d) Promptly after the date of this Agreement, Seller shall request from each
Person that made an Acquisition Proposal that such Person return to the NOARK
Group

 

40



--------------------------------------------------------------------------------

or, if provided for in the relevant confidentiality agreement with such Person,
destroy any and all confidential information relating to the NOARK Group
previously furnished to such Person.

5.9 Supplying of Financial Statements and Regulatory Filings.

(a) After the date of this Agreement and prior to the Closing, Seller shall
deliver to Buyer, as soon as available or filed, complete copies of (i) all
regularly prepared audited or unaudited monthly, quarterly and annual financial
statements of any of the NOARK Group prepared after the date of this Agreement,
in a format historically utilized internally by the NOARK Group, and (ii) all
reports, filings or submissions by the NOARK Group with any Governmental
Authority.

(b)(i) Seller shall deliver to Buyer no later than 60 days after the Closing
Date audited financial statements of the NOARK Group at and for the year ended
December 31, 2008 in such form as may be required by any applicable securities
laws to be filed with the Securities and Exchange Commission by Buyer as a
result of the transactions contemplated by this Agreement, together with the
unqualified audit opinion of the independent public accountants of the NOARK
Group, (ii) Seller shall use its commercially reasonable efforts to cause the
independent public accountants of the NOARK Group to provide to Buyer no later
than the date on which such audited financial statements must be filed with the
Securities and Exchange Commission any consent necessary to the filing of such
financial statements with the Securities and Exchange Commission and any such
customary representation letters as are necessary in connection therewith.
Notwithstanding the foregoing, if at any time Buyer reasonably determines that
such filings are not required under the applicable securities laws to be filed
by Buyer with the Securities and Exchange Commission, (x) Buyer shall notify
Seller in writing of such determination, (y) Seller shall be automatically
released from its obligations under this Section 5.9(b), and (z) Buyer shall
promptly instruct the Escrow Agent to release to Seller $2,500,000 of the
balance in the Escrow Account in accordance with Section 2.7(c).

(c) Seller shall (i) file with the FERC no later than April 18, 2009 a completed
Form 2 relating to OGT, including all exhibits required to be included
therewith, all of which shall be in such form and covering such periods as may
be required by FERC and (ii) file the Report of Certification, generally
referred to as the CPA Certification Statement, relating to such Form 2 with the
FERC no later than May 18, 2009.

(d) Seller will use reasonable efforts to provide a draft of the Form 2 relating
to OGT to Buyer in advance of filing such Form 2 with the FERC, and will
reasonably consider Buyer’s comments to such Form 2.

5.10 Tax Matters.

(a) Responsibility for Filing Tax Returns and Paying Taxes. Seller shall prepare
and file all Tax Returns required to be filed on or prior to the Closing Date by
or with respect to any member of the NOARK Group and shall pay all Taxes due on
or prior

 

41



--------------------------------------------------------------------------------

to the Closing Date from any member of the NOARK Group. In addition, with
respect to any Tax Return required to be filed after the Closing Date by or for
any member of the NOARK Group for a Prior Tax Period, Seller shall deliver to
Buyer a draft of such Tax Return, along with a supporting calculation of the
amount of Taxes due from each member of the NOARK Group, on or prior to the date
that is 30 days prior to the due date for filing such Tax Return. With respect
to any Tax Return required to be filed after the Closing Date by or for any
member of the NOARK Group for a Straddle Tax Period, Buyer shall deliver to
Seller a draft of such Tax Return, along with a statement of the amount of Taxes
due each member of the NOARK Group for the Pre-Closing Tax Period with respect
to such Tax Return, on or prior to the date that is 30 days prior to the due
date for filing such Tax Return. On or before the date that is 5 days prior to
the due date for payment of any Taxes due from any member of the NOARK Group for
a Prior Tax Period or a Straddle Tax Period, Seller shall remit to Buyer an
amount in cash equal to the excess (if any) of (i) the amount of Taxes due from
such member of the NOARK Group for the Pre-Closing Tax Period, over (ii) the
amount (if any) set forth as a liability for such Tax in the Final Closing
Statement. Subject to the satisfaction of the obligations of Seller hereunder,
Buyer shall file (or cause to be filed) any Tax Returns required to be filed
after the Closing Date and pay (or cause to be paid) any Taxes due after the
Closing Date, in each case with respect to any member of the NOARK Group for a
Prior Tax Period or a Straddle Tax Period.

(b) Tax Refunds. Buyer shall pay to Seller within 2 Business Days of receipt any
amounts received as a refund of Taxes paid by a member of the NOARK Group with
respect to a Pre-Closing Tax Period provided the refund does not result from or
relate to the carryback of any loss, deduction, credit or other Tax item arising
or accruing in a Post-Closing Tax Period.

(c) Straddle Period Taxes. Liability for Taxes for any Straddle Tax Period shall
be apportioned as follows: (i) property and similar ad valorem Taxes shall be
apportioned on a ratable daily basis; and (ii) all other Taxes, including income
Taxes, shall be apportioned based on an interim closing of the books of each
appropriate member of the NOARK Group as of the end of the Closing Date. Any
franchise Tax paid or payable with respect to any member of the NOARK Group
shall be allocated to the Tax period during which the gross receipts, income,
operations, assets or capital comprising the base of such Tax is measured,
regardless of whether the right to do business for another period is obtained by
the payment of such franchise Tax.

(d) Information Sharing; Disputes over Tax Provisions. Buyer and Seller shall
each provide the other with all information reasonably requested and necessary
to prepare a Tax Return or conduct an audit or contest with respect to Taxes.
The Accountant shall resolve any dispute between Buyer and Seller over the
application of this Section 5.10 substantially in the manner described in
Section 2.4(e).

(e) Tax Sharing Agreements. Any Tax sharing agreement between any member of the
NOARK Group and Seller or any of Seller’s Affiliates (other than a member of the
NOARK Group) shall be terminated as of the Closing Date and shall have no
further effect with respect to any Pre-Closing Tax Period or Post-Closing Tax
Period.

 

42



--------------------------------------------------------------------------------

5.11 Release of Seller’s Security. Buyer shall use commercially reasonable
efforts to replace, not later than 30 days after the Closing Date, all Seller’s
Security (listed in Schedule 5.11 with new letters of credit, guaranties, or
other security for post-Closing Date business operations of the NOARK Group, and
concurrently therewith in each case to secure a release of the corresponding
Seller’s Security. Buyer agrees to and shall reimburse Seller, its issuing banks
and the respective guarantors of each member of the NOARK Group upon demand for
all amounts paid and reasonable out-of-pocket expenses incurred under or in
connection with any demand upon any of Seller’s Security related to post-Closing
Date transactions, and shall reimburse Seller any additional costs incurred
after Closing upon demand the cost of providing Seller’s Security for the period
beginning on the Closing Date and continuing until release of all of Seller’s
Security.

5.12 Marks.

(a) Buyer shall obtain no right, title, interest, license or any other right
whatsoever to use the words “Atlas” or “Atlas Pipeline” or any trademarks
containing or comprising the foregoing, or any trademark confusingly similar
thereto or dilutive thereof (collectively, the “Seller Marks”). From and after
the Closing, Buyer agrees that it will cause the NOARK Group to cease using the
Seller Marks in any manner, directly or indirectly, except for such limited uses
as cannot be promptly terminated (e.g., signage, e-mail addresses, and as a
referral or pointer to the acquired website) or uses associated with the
provision of transition services (e.g. pipeline and meter station signage that
contain the emergency phone number for Atlas Gas Control), and to cease such
limited usage of the Seller Marks as promptly as possible after the Closing and
in any event within 90 days following the Closing Date or the date at which time
the applicable transition service is terminated, and remove, strike over or
otherwise obliterate all Seller Marks from all assets and all other materials
owned, possessed or used by the NOARK Group.

(b) Seller agrees that it and its Affiliates shall (i) as promptly as possible
after the Closing and in any event within 90 days following the Closing Date,
cease to make any use of the names “NOARK,” “Ozark Gas Gathering” or “Ozark Gas
Transmission” or any trademarks containing or comprising the foregoing, or any
trademark confusingly similar thereto or dilutive thereof (collectively, the
“Buyer Marks”), and (ii) immediately after the Closing, cease to hold itself out
as having an affiliation with the NOARK Group except for uses associated with
the provision of transition services (e.g. Gas Control services). In furtherance
thereof, as promptly as possible after the Closing and in any event within 90
days following the Closing Date, Seller shall remove, strike over or otherwise
obliterate and shall cause its Affiliates to remove, strike over or otherwise
obliterate all Buyer Marks from all assets and all other materials owned,
possessed or used by Seller and its Affiliates.

(c) The Parties agree, because damages would be an inadequate remedy, that a
Party seeking to enforce this Section 5.12 shall be entitled to seek specific
performance and injunctive relief as remedies for any breach thereof in addition
to other remedies available at law or in equity. This covenant shall survive
indefinitely without limitation as to time.

 

43



--------------------------------------------------------------------------------

5.13 Books and Records. From and after the Closing:

(a) Seller shall deliver to Buyer promptly following Closing a copy of any or
all of the data room materials and other books and records relating to the
business or operations of the NOARK Group (the “Ozark Documents”) in existence
on the day of Closing and not already in the possession of the NOARK Group or
Buyer, provided however, that Seller may retain (but shall preserve and keep in
accordance with the following sentence) all Ozark Documents that do not
exclusively or primarily relate to the Business or the NOARK Group. Seller and
its respective Affiliates shall preserve and keep all Ozark Documents not
delivered to Buyer on or before the Closing Date for a period of at least seven
years after the Closing Date (the “Retention Period”). After the expiration of
the Retention Period, before Seller shall dispose of any Ozark Documents, Seller
shall give Buyer at least 90 days’ prior notice to such effect, and Buyer shall
be given an opportunity, at its cost and expense, to remove and retain all or
any Ozark Documents as Buyer may select. Seller shall provide to Buyer, at no
cost or expense to Buyer, full access to the Ozark Documents as remain in
Seller’s possession and full access to the properties and employees of Seller in
connection with matters relating to the business or operations of the Ozark Gas
Companies on or before the Closing Date and any disputes relating to this
Agreement.

(b) Buyer shall preserve and keep a copy of the Ozark Documents that are or come
into Buyer’s possession for the Retention Period. After the expiration of the
Retention Period, before Buyer shall dispose of any Ozark Documents, Buyer shall
give Seller at least 90 days’ prior notice to such effect, and Seller shall be
given an opportunity, at its cost and expense, to remove and retain all or any
Ozark Documents as Seller may select. Buyer shall provide to Seller, at no cost
or expense to Seller, full access to the Ozark Documents as remain in Buyer’s
possession and full access to the properties and employees of Buyer and the
members of the NOARK Group in connection with matters relating to the business
or operations of the NOARK Group on or before the Closing Date and any disputes
relating to this Agreement.

5.14 Confidentiality and Use of Information. For 2 years after Closing, except
as required by any applicable Law, Governmental Authority, or applicable stock
exchange rule, Seller and its Affiliates shall not directly or indirectly,
disclose to any Person or use, any information (a) contained in the Ozark
Documents; (b) not then in the public domain or generally known in the industry;
or (c) acquired on a confidential basis from a source who, to the Knowledge of
Seller, was bound by an agreement with Buyer or any member of the NOARK Group to
keep such information confidential or otherwise prohibited from transmitting the
information to Seller or any of its Affiliates by a contractual, legal or
fiduciary obligation, in each case, acquired prior to the Closing Date, and
relating to the Business (and not any other business of Seller) or the NOARK
Group (collectively, the “Buyer Protected Information”), provided however, that
Seller and its Affiliates may use the Ozark Documents and Buyer Protected
Information to the extent necessary, in connection with any dispute or claim,
tax matter relating to Seller’s prior ownership of the NOARK Group, or the
transactions contemplated by the Transaction Documents.

 

44



--------------------------------------------------------------------------------

5.15 No Solicitation of Transactions.

(a) At any time subsequent to the date hereof, and prior to the earlier to occur
of the Closing or the termination of this Agreement under Section 8.1, Seller,
its Affiliates and the NOARK Group shall not, directly or indirectly, through
any officer, director, agent or employee of, or any investment banker, financial
advisor, attorney, accountant or other representative retained by, Seller, the
NOARK Group or any of their respective Affiliates (each a “Seller Party”)
(i) solicit, initiate, seek or encourage (including by way of furnishing
information or assistance) or take other action to facilitate any inquiries or
the submission of any proposal which constitutes or may reasonably be expected
to lead to, an Acquisition Proposal from any person other than Buyer (a “Third
Party”), or (ii) engage in any discussions or negotiations relating thereto or
in furtherance thereof or accept any Acquisition Proposal. Seller, any member of
the NOARK Group and their respective Affiliates shall notify Buyer if a written
Acquisition Proposal has been received. Seller, the NOARK Group and their
respective Affiliates agree not to release any Third Party from, or waive any
provision of, any confidentiality agreement relating to the sale of the
Business, or any member of the NOARK Group.

(b) Upon execution by Seller of this Agreement, Seller and its Affiliates will
terminate any solicitations, encouragement, activities, discussions and
negotiations with any Person other than Buyer conducted heretofore by Seller,
its Affiliates or the NOARK Group with respect to any Acquisition Proposal until
the earlier of Closing or termination of this Agreement pursuant to Section 8.1.

5.16 Notifications and Business Permits. Buyer shall provide all notices and
otherwise take all actions required to transfer or reissue any Business Permits,
including those required under Environmental Laws, as a result of or in
furtherance of the transactions contemplated by this Agreement. Seller shall use
commercially reasonable efforts to cooperate with Buyer to provide information
necessary to apply for such Business Permits.

5.17 Employee Matters.

(a) Prior to the Closing Date, Seller shall provide Buyer with an updated list
of the Subject Employees within 5 Business Days of the date upon which any
change therein has occurred. On or before the Closing Date, Buyer or an
Affiliate of Buyer (such entity that makes employment offers being the “Buyer
Employer”) shall offer employment, which shall be contingent upon the occurrence
of the Closing and the satisfaction of Buyer Employer’s pre-hiring requirements,
to each Subject Employee that Buyer Employer desires to employ. Buyer shall
inform Seller in writing of the identity of each Subject Employee to whom Buyer
Employer has made an offer of employment (collectively, the “Offered
Employees”). Each offer of employment to an Offered Employee shall be on terms
and conditions determined by Buyer Employer in its sole discretion that are
consistent with the provisions of this Section 5.17. As used in this Agreement,
the term “Continuing Employee” means each individual who accepts an offer of
employment from Buyer Employer as provided in the preceding provisions of this
paragraph and who actually becomes employed by Buyer Employer in accordance with
such offer. The “Hire Date” for each Continuing Employee shall be the Closing
Date,

 

45



--------------------------------------------------------------------------------

except with respect to those individuals to whom employment offers are made and
(i) who are not Actively Employed as of the Closing Date, in which case the Hire
Date shall be the date upon which such individual is able to and does commence
active duty with Buyer Employer, or (ii) with respect to whom Buyer and Seller
have agreed will have a later Hire Date. “Actively Employed” shall mean that the
individual is an employee of an Affiliate of Seller on the day immediately prior
to the Closing Date and on the Closing Date such individual is performing his
regular occupation for his employer (either at such employer’s usual places of
business or at some location to which such employer’s business requires the
employee to travel). It is understood and agreed that any Continuing Employee
who is not Actively Employed as of the Closing Date shall not be eligible to
participate in any Buyer Employer Employee Plan at any time prior to the date
said Continuing Employee is in active duty with the Buyer Employer.

(b) Buyer Employer’s offer of employment to the Offered Employees shall (i) be
at an annual salary or hourly wage rate that is not less than the annual salary
or hourly wage rate that the Offered Employee was receiving immediately prior to
the date of this Agreement, in accordance with the information contained in
Schedule 3.21(f), and (ii) permit them, if they become Continuing Employees, to
be eligible to participate in Employee Plans which are offered to similarly
situated employees of Buyer Employer. Buyer Employer shall also provide
severance benefits to any Continuing Employee who is terminated from employment
by Buyer Employer without cause within 2 years following Closing. Such severance
benefits shall be provided in exchange for a release of employment claims by
such Continuing Employee and shall provide for payment of severance in the
amount equal to (i) one week’s base pay for each year of service for a period up
to 9 years’ service; plus (ii) two weeks’ base pay for each year of service in
excess of 9 years’ service; plus (iii) one week’s base pay for each $10,000 of
base salary, which total severance amount shall not be less than 12 weeks’ base
pay nor more than 104 weeks’ base pay; and shall further provide for 6 months’
fully subsidized medical and dental COBRA coverage to the extent such coverage
is elected by such Continuing Employee and shall also provide outplacement
assistance and up to $2500 of tuition reimbursement assistance, both in
accordance with Buyer Employer’s policies and procedures; provided, however,
that such severance benefits shall not be payable to any Continuing Employee who
has an employment or other agreement with Buyer, Seller, a member of the NOARK
Group or any of their respective Affiliates, which provides for the payment of
monies or other benefits upon termination of employment; provided, further, that
Buyer Employer shall be permitted to document this requirement to provide
severance benefits in a manner that satisfies the requirements of Section 409A
of the Code (including specifying time of payment provisions or limitations on
the amount and timing of the provision of benefits to exempt any benefits
required to be provided hereunder from being subject to the requirements of
Section 409A of the Code). Additionally, Buyer shall waive (or cause to be
waived) any pre-existing condition limitation and eligibility waiting period
under the group health plans (other than for purposes of retiree medical and
dental benefits) provided by Buyer Employer to the Continuing Employees
following Closing to the extent such exclusions and limitations were not imposed
with respect to such Continuing Employee under the corresponding Seller Plans.
From and after the applicable Hire Date, for purposes of (1) eligibility and
benefit determination under the vacation and sick leave policies that are
maintained after

 

46



--------------------------------------------------------------------------------

such date by the Buyer Employer and (2) determining the years of service of a
Continuing Employee for purposes of calculating the severance benefit, if any,
to which such Continuing Employee may become entitled pursuant to the preceding
provisions of this Section 5.17(b), Buyer shall cause the Buyer Employer to
recognize each Continuing Employee’s years of service with Seller and its
Affiliates based on such Continuing Employee’s date of hire as set forth in
Schedule 3.21(f). As applied to the Continuing Employees, the current Buyer
Employer’s retirement savings plan (401(k)) will not impose a waiting period for
enrollment and will provide for 100% vesting with respect to employer matching
contributions.

(c) Between the date hereof and the Closing Date, Seller and its Affiliates
shall provide Buyer and its Affiliates, as applicable, with reasonable access to
the Subject Employees and shall not take any action to discourage any Offered
Employee from accepting an offer of employment from Buyer Employer.

(d) On or before the second customary payroll of an Affiliate of Seller
occurring after each Continuing Employee’s Hire Date, Seller and Seller’s
Affiliates (other than the NOARK Group), as applicable, shall pay the Continuing
Employee all amounts owed to the Continuing Employee for accrued but unused
paid-time-off (PTO) under the Seller Plans.

(e) Seller shall provide, or shall cause an Affiliate of Seller (other than the
NOARK Group) to provide, COBRA continuation coverage (within the meaning of
Section 4980B of the Code and the Treasury regulations thereunder) to all
individuals who are M & A qualified beneficiaries (within the meaning assigned
to such term under Q&A-4 of Treasury regulation section 54.4980B-9) with respect
to the transactions contemplated by this Agreement for the duration of the
period to which such individuals are entitled to such coverage. Seller shall
take any and all necessary actions to ensure that Buyer, the NOARK Group and
their respective Affiliates are not required to provide such continuation
coverage to any such individual at any time.

(f) Other than the Change of Control Agreements, Buyer and its Affiliates shall
not, and from and after the Closing Date, the NOARK Group shall not, have any
responsibility or liability with respect to the Seller Plans. This Section 5.17
is not intended to confer upon any Subject Employee, Offered Employee or
Continuing Employee any rights or remedies hereunder. Nothing in this Agreement
shall require or be construed or interpreted as requiring Buyer, Buyer Employer
or any of their Affiliates to continue the employment of any of the Continuing
Employees following the Closing Date, or to prevent Buyer, Buyer Employer or any
of their Affiliates from changing the terms and conditions of employment
(including compensation and benefits) of any of the Continuing Employees
following the Closing Date. As of each Continuing Employee’s Hire Date, such
Continuing Employee will be an “employee at will,” and, accordingly, as of such
date, the employment of such Continuing Employee may be terminated by Buyer
Employer or its Affiliates without cause or prior notice.

 

47



--------------------------------------------------------------------------------

5.18 Non-Competition; Non-Solicitation.

(a) Unless otherwise consented to in writing by Buyer, Seller agrees that during
the Restricted Period, neither Seller nor any of its Affiliates will, either
directly or indirectly, on its own behalf or in the service or on behalf of
others, engage in any Competing Business, including: (i) act as an agent,
representative, consultant, manager, or operator of a Competing Business,
including provide managerial, supervisory, administrative, financial or
consulting services or assistance to any Competing Business; (ii) participate in
any Competing Business as an owner, investor, member, partner, limited partner,
joint venturer, creditor or shareholder whether such participation is as to a
beneficial interest or record interest; or (iii) communicate to any Competing
Business the names or addresses or any other information concerning any past,
present, or identified prospective client or customer of the NOARK Group, or
independent contractor, client or customer of the NOARK Group; provided,
however, nothing in this Section 5.18 shall be deemed to prohibit Seller or any
of its Affiliates from (i) owning, directly or indirectly, less than five
percent (5%) of any class of securities issued by a Person, directly or
indirectly, engaged in any Competing Business which securities are publicly
traded; or (ii) acquiring any assets or business in which the portion thereof
constituting a Competing Business does not represent more than 25% of the total
net book value of such assets or business.

(b) Unless otherwise consented to in writing by Buyer, Seller agrees that during
the Restricted Period, neither Seller nor any of its Affiliates will, either
directly or indirectly, on its own behalf or in the service or on behalf of
others: (i) solicit, divert or appropriate to or for a Competing Business
(A) any Person that is a customer or client of the Business at or after Closing,
or (B) any Person that was a customer or client of the Business during the two
(2) year period preceding the Closing; or (ii) attempt to solicit, divert or
appropriate to or for a Competing Business any such Person.

(c) Unless otherwise consented to in writing by Buyer, Seller agrees that during
the Restricted Period, neither Seller nor any of its Affiliates will, either
directly or indirectly, on its own behalf or in the service or on behalf of
others: (i) solicit, divert or hire away to or for itself, an Affiliate of
Seller or a Competing Business any Continuing Employee; or (ii) attempt to
solicit, divert or hire away to or for itself, an Affiliate of Seller or a
Competing Business any Continuing Employee, except if the employment of such
Continuing Employee has been terminated by Buyer, or any of its Affiliates after
Closing, prior to commencement of employment discussions between such Continuing
Employee and Seller or any of its Affiliates, provided that the foregoing shall
not prohibit bona fide public non-targeted solicitations for employees by Seller
(whether posted on a public site on the Internet or in a newspaper, magazine or
other publication of general circulation).

5.19 Claims Made Tail Policy. Upon Buyer’s written request, Seller shall obtain
and maintain, at Buyer’s cost, director and officer “claims made” insurance
policies covering the Business as of the date hereof but solely with respect to
acts or events occurring prior to the Closing for the benefit of the NOARK Group
and their respective directors and officers, and Seller shall make reasonable
attempts to have such policies in place as of the Closing and shall

 

48



--------------------------------------------------------------------------------

keep such policies in place until the sixth anniversary date of the Closing;
provided, however, that at any time after Closing but prior to the sixth
anniversary date of the Closing Date, Buyer may elect to terminate Seller’s
obligation to maintain such director and officer “claims made” insurance
policies by delivering written notice of this election to Seller, and upon
receipt of such written notice from Buyer, Seller shall promptly terminate such
director and officer “claims made” insurance policies and remit to Buyer any
premium refund received by Seller.

5.20 NES. Prior to Closing, Seller shall cause NOARK to divest or otherwise
transfer all of its equity interests in NES to either Seller or one of Seller’s
Affiliates (other than any member of the NOARK Group) without any
indemnification or other residual liability on the part of any of the NOARK
Group. For the avoidance of doubt, neither NES nor the equity interests in NES
shall be considered part of the NOARK Group or the Business at any time.

5.21 Cancellation of Intercompany Payables. On or prior to the Closing, Seller
shall (and shall cause its Affiliates, if applicable, to) cancel any and all
Intercompany Payables and shall, and shall cause its Affiliates, if applicable,
irrevocably to release the NOARK Group from all Intercompany Payables.

5.22 Delivery of Data Room Documents. Seller shall deliver to Buyer two copies
of a CD-ROM containing all documents posted in the Data Room at any time on or
before April 5, 2009 no later than 2 days after the date of this Agreement.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Conditions of Buyer to Closing. The obligations of Buyer to effect the
transactions contemplated by this Agreement at the Closing are subject to the
following conditions:

(a) Representations, Warranties and Covenants of Seller.

(i) The representations and warranties of Seller set forth in Article III of
this Agreement shall be true and correct (without giving effect to any
Materiality Qualifier) as of the date of this Agreement and on the Closing Date
as if made on such date, except to the extent that failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, result in a Material Adverse Effect;

(ii) Seller shall have performed in all material respects all other covenants
required of it by this Agreement to be performed on or prior to the Closing; and

(iii) Seller shall have furnished Buyer at the Closing with a certificate to the
effect that each of the conditions set forth in clauses (i) and (ii) has been
satisfied as of the Closing.

(b) Governmental Approvals. All of the consents, approvals, authorizations,
exemptions and waivers from Governmental Authorities (other than those
customarily

 

49



--------------------------------------------------------------------------------

obtained post-Closing) that are required under applicable Law to consummate the
transactions contemplated by this Agreement shall have been obtained, and any
applicable waiting period under the HSR Act shall have expired or been
terminated.

(c) Litigation. There shall not be in force any Order or proceeding by or before
any Governmental Authority of competent jurisdiction or arbitrator with binding
authority to arbitrate the matter in question that restrains, enjoins,
prohibits, invalidates or otherwise prevents the consummation of the
transactions contemplated by this Agreement.

(d) Assignment of Equity Interests. The Assignment shall have been completed.

(e) Resignations of Officers and Managers. The resignations (or evidence of
removal) of each officer or manager of each of the NOARK Group that is also an
employee of Seller or any of Seller’s Affiliates (other than the NOARK Group),
in each case effective as of the Closing.

(f) NES. The divestment of NES contemplated by Section 5.20 shall be complete.

(g) Absence of Material Adverse Effect. Since the date of this Agreement no
Material Adverse Effect shall have occurred.

6.2 Conditions of Seller to Closing. The obligations of Seller to effect the
transactions contemplated by this Agreement at the Closing shall be subject to
the following conditions:

(a) Representations, Warranties and Covenants of Buyer.

(i) The representations and warranties of Buyer set forth in Article IV of this
Agreement shall be true and correct (without giving effect to any Materiality
Qualifier) as of the date of this Agreement and on the Closing Date as if made
on such date, except to the extent that failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
result in a Buyer Material Adverse Effect;

(ii) Buyer shall have performed in all material respects all covenants required
of it by this Agreement to be performed on or prior to the Closing, and

(iii) Buyer shall have furnished Seller at the Closing with a certificate to the
effect that each of the conditions set forth in clauses (i) and (ii) has been
satisfied as of the Closing.

(b) Governmental Approvals. All of the consents, approvals, authorizations,
exemptions and waivers from Governmental Authorities (other than those
customarily obtained post-Closing) that are required under applicable Law to
consummate the transactions contemplated by this Agreement shall have been
obtained, and any applicable waiting period under the HSR Act shall have expired
or been terminated.

 

50



--------------------------------------------------------------------------------

(c) Litigation. There shall not be in force any Order or proceeding by or before
any Governmental Authority of competent jurisdiction or arbitrator with binding
authority to arbitrate the matter in question that restrains, enjoins,
prohibits, invalidates or otherwise prevents the consummation of the
transactions contemplated by this Agreement.

(d) Payment of Purchase Price. Seller shall have received the Purchase Price,
less the Escrow Amount and as adjusted pursuant to Section 2.4(b).

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

7.1 Survival of Representations and Warranties. The representations and
warranties set forth in Articles III and IV of this Agreement shall survive
until twelve months following the Closing Date, at which time such
representations or warranties will terminate and no indemnification obligations
or any other action, claim or proceeding will be associated therewith, based
thereon or otherwise brought, claimed or noticed following such termination;
provided, however, that (a) the representations and warranties of Seller set
forth in Section 3.14 (Taxes) shall survive until 30 days after the expiration
of the applicable statute of limitations; (b) the representations and warranties
of Seller set forth in Section 3.1 (Organization), Section 3.2 (Capitalization),
Section 3.4 (Authority), Section 3.8(c) (No Undisclosed Liabilities; No Adverse
Changes) and Section 3.17 (Brokers) (collectively, the “Seller Fundamental
Representations”) and Section 4.1 (Organization), Section 4.2 (Authority) and
Section 4.5 (Brokers) shall survive indefinitely; and (c) the representations
and warranties of Seller set forth in Section 3.13 (Environmental) shall survive
until the third anniversary of the Closing Date. Notwithstanding the survival
periods set forth above, as to each claim for indemnification under this
Agreement regarding a representation or warranty that is validly made before
expiration of such representation or warranty, such claim and associated right
to indemnification will not terminate before final determination and
satisfaction of such claim.

7.2 Survival of Covenants and Agreements. The covenants and agreements of the
Parties hereto in this Agreement and the documents to be executed in connection
with this Agreement shall survive the Closing indefinitely unless a different
survival period is indicated by their respective terms.

7.3 Indemnification of Buyer Indemnified Parties.

(a) Following the Closing, Seller will indemnify, defend, and hold harmless
Buyer, the NOARK Group and their officers, members, partners, directors,
employees, Subsidiaries and Affiliates (the “Buyer Indemnified Parties”) from
any and all damages, loss, Liability, claim or expense (including reasonable
attorneys’ fees) (“Damages”) arising, directly or indirectly (i) from or in
connection with any failure of any representation or warranty made by Seller in
this Agreement or any closing certificate delivered pursuant to this Agreement
to be true and correct as of the Closing (as if made

 

51



--------------------------------------------------------------------------------

anew at and as of the Closing, and (ii) the breach of any covenant or agreement
made or to be performed by Seller pursuant to this Agreement, provided, however,
that with regard to breaches resulting from or in connection with failure of any
representation or warranty made by Seller in this Agreement (x) Seller shall
only be liable under this Section 7.3(a) to the extent that the aggregate amount
of Damages exceed 0.7% of the Final Purchase Price (the “Deductible Amount”),
and then only to the extent of such excess, and (y) in no event shall Seller’s
aggregate liability to the Buyer Indemnified Parties under this Section 7.3(a)
exceed 20% of the Final Purchase Price (the “Cap Amount”). Notwithstanding the
foregoing, (A) the Deductible Amount shall not apply to breaches of the Seller
Fundamental Representations or the representations and warranties contained in
Section 3.8(a) (No Undisclosed Liabilities, No Adverse Changes) with respect to
indebtedness for borrowed money only, or Section 3.14 (Taxes) and (B) the Cap
Amount shall not apply to breaches of the Seller Fundamental Representations or
the representations and warranties contained in Section 3.8(a) (No Undisclosed
Liabilities, No Adverse Changes) with respect to indebtedness for borrowed money
only, or Section 3.14 (Taxes); provided, however, that in no event shall
Seller’s liability to the Buyer Indemnified Parties for breach of any of the
Seller Fundamental Representations exceed the amount of the Final Purchase
Price.

(b) Following the Closing, Seller will indemnify, defend, and hold harmless the
Buyer Indemnified Parties against any and all Damages arising, directly or
indirectly, from (i) NOARK’s ownership of NES or otherwise arising from NES or
its business, operations, activities, assets or liabilities or (ii) any member
of the NOARK Group having been a member of an affiliated, consolidated, combined
or unitary group (other than the NOARK Group) for any period prior to Closing,
including pursuant to Treasury Regulations 1.1502-6 or any analogous or similar
state, local or foreign law.

7.4 Indemnification of Seller Indemnified Parties. Following the Closing, Buyer
will indemnify, defend, and hold harmless Seller and its partners, officers,
directors, employees, Subsidiaries and Affiliates (the “Seller Indemnified
Parties”) from and against any and all Damages arising, directly or indirectly,
from or in connection with (i) any failure of any representation or warranty
made by Buyer in this Agreement or any closing certificate delivered pursuant to
this Agreement to be true and correct as of the Closing (as if made anew at and
as of the Closing), and (ii) the breach of any covenant or agreement made or to
be performed by Buyer pursuant to this Agreement.

7.5 Procedures.

(a) If a Buyer Indemnified Party or Seller Indemnified Party that is entitled to
seek indemnification under Section 7.3 (an “Indemnified Party”) has a claim for
indemnification under this Article VII, other than a claim for indemnification
that involves a Third Party Claim, it shall give written notice (a “Claim
Notice”) to Seller or Buyer, as applicable (in each case, the “Indemnifying
Party”), which notice shall describe in reasonable detail to the extent then
known the nature of such claim and the factual basis and circumstances
surrounding the same and set forth an estimate of the amount of Damages
attributable to such claim. The Indemnifying Party shall, within 30 days after
its receipt of a Claim Notice, notify the Indemnified Party in writing as to

 

52



--------------------------------------------------------------------------------

whether the Indemnifying Party admits or disputes the claim described in the
Claim Notice. If the Indemnifying Party gives written notice that it admits the
indemnification claim described in the Claim Notice, then the Indemnified Party
shall be entitled to indemnification pursuant to the provisions of this Article
VII, and subject to the limitations hereof, with respect to the estimated amount
of Damages stated in the Claim Notice. If the Indemnifying Party notifies the
Indemnified Party in writing that it disputes the claim for indemnification, or
that it admits the entitlement of the Indemnified Party to indemnification under
this Article VII with respect thereto but disputes the amount of the Damages in
connection therewith, then in either of such cases the indemnification claim
described in the Claim Notice shall be a disputed indemnification claim that
must be resolved by settlement between the Indemnified Party and the
Indemnifying Party or by proceedings commenced in an appropriate court of
competent jurisdiction by either the Indemnifying Party or the Indemnified Party
or by any other mutually agreeable method.

(b) If an Indemnified Party receives notice of the assertion or commencement of
any claim, demand, action, suit or proceeding made or brought by any Person who
or which is not a Party to this Agreement (a “Third Party Claim”) against such
Indemnified Party with respect to which the Person against whom or which such
indemnification is being sought is obligated to provide indemnification under
this Agreement, the Indemnified Party will give the Indemnifying Party prompt
written notice thereof, but in any event not later than 10 Business Days after
receipt of such written notice of such Third Party Claim (the “Third Party Claim
Notice”). Such notice by the Indemnified Party will describe the Third Party
Claim in reasonable detail, will include copies of all available material
written evidence thereof, and will indicate the estimated amount, if reasonably
practicable, of the Damages that have been or may be sustained by the
Indemnified Party. Within 15 days after receipt of the Third Party Claim Notice,
the Indemnifying Party shall notify the Indemnified Party in writing that
Indemnifying Party either (i) disputes the right of the Indemnified Party to
indemnification under this Article VII with respect to the Third Party Claim or
(ii) admits the right of the Indemnified Party to indemnification under this
Article VII with respect to Damages arising in connection with the Third Party
Claim. The failure of the Indemnifying Party to respond to the Indemnified Party
within such 15-day period after receipt of a Third Party Claim Notice shall be
deemed to constitute a response by the Indemnifying Party that it disputes the
right of such Indemnified Party to indemnification under this Article VII with
respect to that Third Party Claim.

(c) If the Indemnifying Party admits in writing that the Indemnified Party is
entitled to indemnification under this Article VII with respect to a Third Party
Claim, then in such event (i) the Indemnifying Party shall diligently defend the
Third Party Claim with counsel approved by the Indemnified Party (which approval
shall not be unreasonably withheld, conditioned or delayed) and (ii) the
Indemnifying Party shall not enter into any settlement of the Third Party Claim
unless such settlement is approved in writing by the Indemnified Party (which
approval shall not be unreasonably withheld, conditioned or delayed); provided,
however, that with respect to any claim related to Taxes, such claim shall be
defended by the Person who has legal liability for the claim subject to the
control of the Indemnifying Party and the approval rights of

 

53



--------------------------------------------------------------------------------

clause (ii). The costs and expenses of such defense shall be payable by the
Indemnifying Party. If, however, (i) the Indemnifying Party at any time fails to
so conduct the defense of the Third Party Claim or (ii) the Indemnified Party,
(A) determines in good faith that there is a reasonable probability that a
proceeding may adversely affect it other than as a result of monetary damages
for which it would be entitled to full indemnification under this Agreement or
(B) upon consultation with counsel has reasonably determined in its good faith
judgment that joint representation by counsel for the Indemnified Party and the
Indemnifying Party violates or would violate applicable ethical and professional
rules, then the Indemnified Party (upon notice to the Indemnifying Party) may
participate, together with counsel for the Indemnifying Party, in the defense,
compromise or settlement of such Third Party Claims, and the reasonable costs
and expenses of such participation shall be payable by the Indemnifying Party.

(d) If the Indemnifying Party disputes in good faith the right of the
Indemnified Party to indemnification under this Article VII with respect to the
Third Party Claim described in a Third Party Claim Notice, then in such event
(i) the Indemnified Party may defend the Third Party Claim with counsel of its
choice; provided, however, that the Indemnified Party (x) shall diligently
defend such Third Party Claim and (y) may not enter into a settlement thereof
without obtaining approval of the Indemnifying Party (which approval shall not
be unreasonable withheld, conditioned or delayed), unless the Indemnified Party
will not be seeking indemnification for any amounts paid pursuant to such
settlement thereof or for any other consequences (except to the extent such
settlement would not prejudice the rights of the Indemnifying Party); and
(ii) the amount of Damages incurred by the Indemnified Party in connection with
such Third Party Claim shall be a disputed indemnification claim to be resolved
by settlement between the Indemnifying Party and the Indemnified Party or by
proceedings commenced in an appropriate court of competent jurisdiction by
either the Indemnifying Party or the Indemnified Party or by any other mutually
agreeable method.

(e) A failure to give timely notice or to include any specified information in
any notice as provided in Section 7.5(a) or 7.5(b) will not affect the rights or
obligations of any Party hereunder, except and only to the extent that, as a
result of such failure, any Party that was entitled to receive such notice or
information was deprived of its right to recover any payment under its
applicable insurance coverage or was otherwise prejudiced as a result of such
failure.

7.6 Exclusive Remedy and Release. Except as set forth in Section 8.17, the
indemnification and remedies set forth in this Article VII shall, from and after
the Closing, constitute the sole and exclusive remedies of the Parties with
respect to any breach of representation or warranty or non-performance, partial
or total, of any covenant or agreement contained in this Agreement. EXCEPT WITH
RESPECT TO CLAIMS IDENTIFIED IN THE PREVIOUS SENTENCE, EFFECTIVE UPON THE
CLOSING, BUYER HEREBY WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES SELLER
AND ITS AFFILIATES, AND ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS,
MEMBERS, PARTNERS, STOCKHOLDERS, EMPLOYEES OR

 

54



--------------------------------------------------------------------------------

AGENTS, OR ANY OTHER PERSON ACTING ON BEHALF OF SELLER, OF AND FROM ANY AND ALL
CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES, COSTS, EXPENSES,
LOSSES OR COMPENSATION WHATSOEVER, WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, WHICH BUYER NOW HAS OR MAY HAVE OR WHICH MAY ARISE AFTER
THE CLOSING DATE DIRECTLY OR INDIRECTLY, INCLUDING WITHOUT LIMITATION ANY OF THE
FOREGOING THAT IS FROM OR RELATING TO THE POSSESSION, USE, HANDLING, MANAGEMENT,
DISPOSAL, INVESTIGATION, REMEDIATION, CLEANUP OR RELEASE OF ANY WASTES OR OTHER
SUBSTANCES GOVERNED BY ENVIRONMENTAL LAWS OR ANY ENVIRONMENTAL LAW APPLICABLE
THERETO; PROVIDED, HOWEVER, THAT THE FOREGOING DOES NOT APPLY WITH RESPECT TO
ANY ACTIONS TAKEN BY SELLER OR ITS AFFILIATES AFTER THE CLOSING DATE NOT
OTHERWISE PROVIDED FOR UNDER ANY OF THE TRANSACTION DOCUMENTS.

ARTICLE VIII

MISCELLANEOUS

8.1 Termination of Agreement. Anything herein to the contrary notwithstanding,
this Agreement and the transactions contemplated by this Agreement may be
terminated at any time before the Closing as follows:

(a) by the mutual consent of Buyer and Seller as evidenced in writing signed by
each of Buyer and Seller;

(b) by Buyer, if there has been a material breach by Seller of any
representation, warranty or covenant contained in this Agreement that would give
rise to the failure of a condition to the obligations of Buyer at the Closing
and, if such breach is of a character that it is capable of being cured, such
breach has not been cured by Seller within 30 days after written notice thereof
from Buyer, provided that Buyer is not in material breach of any of its
representations, warranties or covenants contained in this Agreement at such
time;

(c) by Seller, if there has been a material breach by Buyer of any
representation, warranty or covenant contained in this Agreement that would give
rise to the failure of a condition to the obligations of Seller at the Closing
and, if such breach is of a character that it is capable of being cured, such
breach has not been cured by Buyer within 30 days after written notice thereof
from Seller, provided that Seller is not in material breach of any of its
representations, warranties or covenants contained in this Agreement at such
time;

(d) by either Buyer or Seller if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable Order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or

 

55



--------------------------------------------------------------------------------

(e) by either Buyer or Seller, if the transactions contemplated hereby have not
been consummated within 180 days after the date of this Agreement; provided,
however, that neither Buyer nor Seller will be entitled to terminate this
Agreement pursuant to this Section 8.1(e) if such Person’s breach of this
Agreement has prevented the consummation of the transactions contemplated by
this Agreement.

8.2 Effect of Termination. If this Agreement is terminated as provided in
Section 8.1, this Agreement shall forthwith become void and there shall be no
Liability on the part of any Party hereto with respect thereto, but nothing
herein shall relieve any Party from Liability for any breach prior to such
termination.

8.3 No Third Party Beneficiaries. Nothing in this Agreement shall provide any
benefit to any third party or entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the Parties that
this Agreement shall not be construed as a third party beneficiary contract;
provided, however, that the indemnification provisions in Article VII shall
inure to the benefit of Buyer Indemnified Parties and Seller Indemnified Parties
as provided herein.

8.4 Expenses. Except as otherwise expressly provided herein, each Party hereto
shall bear all of its legal, accounting and other costs and expenses incident to
the negotiation of this Agreement and the performance of the transactions
contemplated hereby.

8.5 Notices. Any notice, communication, request, instruction or other document
required or permitted hereunder or under any document delivered pursuant hereto
shall be given in writing and delivered in person or sent by U.S. Mail postage
prepaid, return receipt requested, or by facsimile or telecopy to the addresses
or facsimile numbers, as appropriate, as set forth below.

If to Seller, to:

Atlas Pipeline Mid-Continent LLC

c/o Atlas Pipeline Partners, L.P.

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19103

Attention: General Counsel – Lisa Washington

Facsimile: (215) 553-8427

with a copy to:

Jones Day

717 Texas St., Ste. 3300

Houston, Texas 77002

Attn: Jeff Schlegel

Fax: (832) 239-3600

 

56



--------------------------------------------------------------------------------

and if to Buyer, to:

Spectra Energy Partners OLP, LP,

c/o Spectra Energy Partners, LP

5400 Westheimer Court

Houston, Texas 77056

Attn: President and Chief Executive Officer, Gregory J. Rizzo

Fax: (713) 989-1818

with a copy to:

Spectra Energy Partners, LP

5400 Westheimer Court

Houston, Texas 77056

Attn: General Counsel

Fax: (713) 989-3190

or to such other address or facsimile number as may have been specified by like
notice.

8.6 Headings. The descriptive headings of the several Articles and Sections of
this Agreement are inserted for convenience only and do not constitute a part of
the Agreement.

8.7 Entire Agreement. The Transaction Documents, the documents to be executed
thereunder and the exhibits and Schedules attached thereto constitute the entire
agreement between the Parties hereto pertaining to the subject matter hereof and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof.

8.8 Waiver. Any Party hereto may (a) extend the time for the performance of any
of the obligations or other acts of any other Party hereto or (b) waive
compliance with any of the agreements of any other Party or with any conditions
to its own obligations. Any agreement on the part of a Party hereto to any such
extension or waiver shall be valid if set forth in an instrument in writing
signed on behalf of such Party.

8.9 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the Parties hereto. No supplement, alteration or
modification of this Agreement shall be binding unless executed in writing by
the Parties hereto.

8.10 Public Statements. No Party (or Affiliate thereof) shall issue a press
release announcing the execution and delivery of this Agreement, or the Closing
of the transactions contemplated by this Agreement without the prior written
consent of Buyer and Seller, which consent shall not be unreasonably withheld,
except as required by applicable Law or the applicable rules or regulations of
any securities exchange or Governmental Authority, as reasonably determined by
legal counsel for the Party issuing such press release.

8.11 Assignment. The provisions of this Agreement will be binding upon and inure
to the benefit of the Parties to this Agreement and their respective successors
and assigns, but no Party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
each other Party to this Agreement.

 

57



--------------------------------------------------------------------------------

8.12 Independent Covenants. The covenants contained herein are independent and
separate, and in the event that any provision contained herein is declared
invalid or illegal, the other provisions hereof shall not be affected or
impaired thereby and shall remain valid and enforceable.

8.13 Governing Law. This Agreement and the other documents delivered pursuant
hereto and the legal relations between the Parties shall be governed and
construed in accordance with the Laws of the State of New York, without giving
effect to principles of conflicts of law.

8.14 Jurisdiction; Venue. Except as otherwise expressly provided in this
Agreement, any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby may be brought in any state or federal
court of competent jurisdiction in New York, New York and each of the Parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient form.
Process in any such suit, action or proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 8.5 will be deemed effective service of
process on such Party.

8.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all of which
together shall constitute one and the same instrument. A facsimile counterpart
of this Agreement shall be sufficient to bind a Party hereto to the same extent
as an original.

8.16 Limitation of Liability. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANY
OTHER PARTY OR ANY INDEMNIFIED PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT (INCLUDING ANY BREACH OR ALLEGED BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT IN THIS AGREEMENT), WHETHER SUCH
DAMAGES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER
THEORY OF LIABILITY, INCLUDING DIMINUTION OF VALUE OR DAMAGES DETERMINED AS A
MULTIPLE OF INCOME.

8.17 Specific Enforcement. The Parties acknowledge that, in view of the
uniqueness of the Business and the transactions contemplated hereby, Buyer and
Seller will not have an adequate remedy at Law for money damages in the event
that this Agreement has not been performed in accordance with its terms by the
other Parties, and therefore, the Parties agree that

 

58



--------------------------------------------------------------------------------

Buyer or Seller, as the case may be, shall be entitled to specific enforcement
of the terms hereof with respect to the transactions contemplated hereby
(including without limitation to compel a Party to consummate the transactions
contemplated by this Agreement in order to effect the Closing, subject to the
terms and conditions of this Agreement) in the event of breach by the other
Party in addition to any other remedy to which the Parties may be entitled, at
Law or in equity, for such breach. In addition, the Parties agree that any
breach of any covenants or agreements set forth in this Agreement by Seller may
cause Buyer irreparable injury and damage. Seller, therefore, expressly agrees
that Buyer shall be entitled to seek injunctive and/or other equitable relief to
prevent an anticipatory or continuing breach and to secure enforcement of any
part of such covenants or agreements. Nothing herein shall be construed as a
waiver by Buyer or Seller of any right they may now have or hereafter acquire to
monetary damages from the other Parties by reason of any injury to its property,
or otherwise arising out of any breach or any otherwise wrongful act or omission
by such Parties.

8.18 Further Assurances. The Parties shall execute and deliver any and all other
instruments or documents and take such other and further action as may be
reasonably necessary or appropriate in order to give effect to the terms and
provisions of this Agreement.

8.19 Parent Guaranty.

(a) Seller Parent hereby unconditionally and irrevocably guarantees all
obligations of Seller now or hereafter existing under this Agreement and the
Assignment, including Article VII, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Buyer in enforcing any rights
under this Agreement (collectively, the “Seller Obligations”). Buyer Parent
hereby unconditionally and irrevocably guarantees all obligations of Buyer now
or hereafter existing under this Agreement, including Article VII, and any and
all expenses (including reasonable counsel fees and expenses) incurred by Seller
in enforcing any rights under this Agreement (collectively, the “Buyer
Obligations,” and together with the Seller Obligations, as applicable to each
respective Party, the “Obligations”). For the purposes of this Section 8.19:
(i) the term “Guarantor” shall refer to either Seller Parent or Buyer Parent, as
applicable; (ii) the term “Obligor” shall refer to either Seller or Buyer, as
applicable; and (iii) the term “Beneficiary” shall mean either Seller or Buyer,
as applicable, that is the intended beneficiary of the relevant parent guaranty.

(b) Guarantor guarantees that the Obligations will be performed strictly in
accordance with the terms of this Agreement, regardless of any Law, regulation
or Order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of Obligor with respect thereto. The liability of Guarantor
under this Section 8.19 shall be absolute and unconditional irrespective of
(i) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto, (ii) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment or waiver of or any consent to
departure from this Agreement, (iii) any release or amendment or waiver of or
consent to departure from any other guaranty, for all or any of the Obligations;
or (iv) any other circumstance which might otherwise constitute a defense
available to or a discharge of Obligor or Guarantor.

 

59



--------------------------------------------------------------------------------

(c) The guaranty set forth in this Section 8.19 shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by Beneficiary upon the
insolvency, bankruptcy or reorganization of Obligor or otherwise, all as though
such payment had not been made. Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this guaranty. Guarantor hereby irrevocably waives any claims or other
rights that it may now or hereafter acquire against Beneficiary that arise from
the existence, payment, performance or enforcement of Guarantor’s respective
obligations under this guaranty or this Agreement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of
Beneficiary against Obligor, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Obligor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to Guarantor in violation of the preceding sentence at any time
prior to the later of the cash payment in full of the Obligations and all other
amounts payable under this guaranty and the termination date, such amount shall
be held in trust for the benefit of Beneficiary, shall forthwith be paid to
Buyer to be credited and applied to the Obligations and all other amounts
payable under this guaranty, in accordance with the terms of this Agreement and
this guaranty, or to be held as collateral for any Obligations or other amounts
payable under this guaranty thereafter arising.

(d) The guaranty by Buyer Parent set forth in this Section 8.19 shall (i) remain
in full force and effect until the first anniversary of the Closing Date or the
termination of this Agreement, provided, however, that if Buyer Parent has been
notified in writing of any claims with regard to Buyer Obligations prior to the
first anniversary of the Closing Date, it shall remain in full force and effect
until discharge or payment in full of the Obligations, (ii) be binding upon
Buyer Parent and its respective successors and assigns, and (iii) inure to the
benefit of and be enforceable by Beneficiary and its successors, transferees and
assigns.

(e) The guaranty by Seller Parent set forth in this Section 8.19 shall
(i) remain in full force and effect until the third anniversary of the Closing
Date, provided, however, that if Buyer Parent has been notified in writing of
any claims with regard to Seller Obligations prior to the third anniversary of
the Closing Date, it shall remain in full force and effect until discharge or
payment in full of such Seller Obligations and all other amounts payable under
this guaranty (if any), (ii) be binding upon Seller Parent and its respective
successors and assigns, and (iii) inure to the benefit of and be enforceable by
Beneficiary and its successors, transferees and assigns

(g) Each Guarantor hereby makes the same representations set forth in Sections
3.1, 3.4, and 3.5, modified only to reflect that both Guarantors are limited
partnerships and are organized under the laws of the State of Delaware. Except
as provided in this Section 8.19, the Guarantors are not making any
representations, warranties or covenants under this Agreement.

 

60



--------------------------------------------------------------------------------

(f) Beneficiary agrees that Guarantor shall have no obligation under this
Agreement except for the guaranty set forth in this Section 8.19.

[Signature Pages Follow]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has executed this Securities
Purchase Agreement as of the date first above written.

 

SELLER:

Atlas Pipeline Mid-Continent LLC,

a Delaware limited liability company

  By:  

/s/ Eugene N. Dubay

  Name:   Eugene N. Dubay   Title:   President

SELLER PARENT (solely for the purpose of Section 8.19):

 

Atlas Pipeline Partners, L.P.,

a Delaware limited partnership

By:

 

Atlas Pipeline Partners GP, LLC, its

general partner

 

By:

 

/s/ Eugene N. Dubay

 

Name:

  Eugene N. Dubay  

Title:

  President and Chief Executive Officer

[Signature Page to the Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYER: Spectra Energy Partners OLP, LP, a Delaware limited partnership By:  

Spectra Energy Partners OLP GP, LLC, its

general partner

  By:  

/s/ Greg J. Rizzo

  Name:   Greg J. Rizzo   Title:   President and Chief Executive Officer

BUYER PARENT (solely for the purpose of Section 8.19):

Spectra Energy Partners, LP

 

By:  

Spectra Energy Partners (DE) GP, LP, its

general partner

   

By:

  Spectra Energy Partners GP, LLC, its     general partner       By:  

/s/ Greg J. Rizzo

      Name:   Greg J. Rizzo       Title:   President and Chief Executive Officer

[Signature Page to the Securities Purchase Agreement]